As filed with the Securities and Exchange Commission on August 14, 2014 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F ORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GasLog Partners LP (Exact name of Registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction ofincorporation or organization) 4400 (Primary Standard IndustrialClassification Code Number) 98-1160877 (I.R.S. EmployerIdentification No.) Gildo Pastor Center, 7 Rue du Gabian, MC 98000, Monaco, + (Address, including zip code, and telephone number, including area code, of Registrants principal executive offices) CT Corporation System111 Eighth AvenueNew York, New York 10011(212) 590-9338 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: William P. Rogers, Jr.D. Scott BennettCravath, Swaine & Moore LLP825 Eighth AvenueNew York, NY(212) 474-1000 Sean T. WheelerKeith BensonLatham & Watkins LLP811 Main Street, Suite 3700Houston, Texas 77002(713) 546-5400 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered ProposedMaximum AggregateOffering Price Amount ofRegistrationFee Common units representing limited partner interests $125,000,000 $16,100 (1) Includes common units issuable upon exercise of the underwriters option to purchase additional common units. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED AUGUST 14, 2014 PRELIMINARY PROSPECTUS GasLog Partners LP Common UnitsRepresenting Limited Partner Interests$ per common unit We are selling of our common units. We have granted the underwriters an option to purchase up to additional common units. Our common units are traded on the New York Stock Exchange under the symbol GLOP. The last reported sales price of our common units on August 13, 2014 was $32.39. Although we are organized as a partnership, we have elected to be treated as a corporation solely for U.S. federal income tax purposes. We are an emerging growth company, and we are eligible for reduced reporting requirements. See SummaryImplications of Being an Emerging Growth Company. Investing in our common units involves risks. See Risk Factors beginning on page 24. These risks include the following:  We may not have sufficient cash from operations following the establishment of cash reserves and payment of fees and expenses to enable us to pay the minimum quarterly distribution on our common units and subordinated units.  We will be required to make substantial capital expenditures to maintain and expand our fleet, which will reduce cash available for distribution.  The Pending Vessel Acquisition and the New Credit Facility may not close as anticipated or they may close with adjusted terms.  Our ability to acquire additional LNG carriers from GasLog or third parties will depend upon our ability to raise additional equity and debt financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog.  Our debt levels may limit our flexibility in obtaining additional financing, pursuing other business opportunities and paying distributions to unitholders.  We depend on GasLog Ltd. and certain of its subsidiaries to assist us in operating and expanding our business and competing in our markets.  Our future performance depends on continued growth in LNG production and an increase in demand for LNG and LNG shipping; LNG trade declined by 1.6% in 2012 and improved marginally by only 0.5% in 2013, and we cannot guarantee that LNG trade will not decline in the future.  Unitholders have limited voting rights, and our partnership agreement restricts the voting rights of unitholders owning more than 4.9% of our common units.  Upon completion of this offering, GasLog and our general partner will own a % interest in us and will have conflicts of interest and limited fiduciary and contractual duties to us and our common unitholders, which may permit them to favor their own interests to your detriment.  Even if public unitholders are dissatisfied, they cannot initially remove our general partner without GasLog Ltd.s consent.  We currently derive all of our revenues from a single customer.  Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price.  U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per CommonUnit Total Public Offering Price $ $ Underwriting Discount $ $ Proceeds, before expenses, to GasLog Partners LP $ $ (1) We will also pay up to $25,000 of reasonable fees and expenses of counsel related to the review by the Financial Industry Regulatory Authority, Inc. of the terms of sale of the common units offered hereby. See Underwriting (Conflicts of Interest). (2) Excludes offering expenses payable by us as described in Expenses Related to This Offering. The underwriters expect to deliver the common units to purchasers on or about , 2014 through the book-entry facilities of The Depository Trust Company. Citigroup , 2014 We are responsible for the information contained in this prospectus and in any free writing prospectus we prepare or authorize. We have not authorized anyone to provide you with different information, and we take no responsibility for any other information others may give you. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information contained in this prospectus is accurate as of any date other than the date of this prospectus. TABLE OF CONTENTS SUMMARY 1 RISK FACTORS 24 FORWARD-LOOKING STATEMENTS 60 USE OF PROCEEDS 62 CASH AND CAPITALIZATION 63 PRICE RANGE OF OUR COMMON UNITS 64 OUR CASH DISTRIBUTION POLICY AND RESTRICTIONS ON DISTRIBUTIONS 65 SELECTED HISTORICAL FINANCIAL AND OPERATING DATA 78 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 82 THE LNG SHIPPING INDUSTRY 111 BUSINESS 130 MANAGEMENT 155 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT 160 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 161 CONFLICTS OF INTEREST AND FIDUCIARY DUTIES 171 DESCRIPTION OF THE COMMON UNITS 178 THE PARTNERSHIP AGREEMENT 180 UNITS ELIGIBLE FOR FUTURE SALE 195 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 196 NON-UNITED STATES TAX CONSIDERATIONS 203 UNDERWRITING (CONFLICTS OF INTEREST) 204 SERVICE OF PROCESS AND ENFORCEMENT OF CIVIL LIABILITIES 210 LEGAL MATTERS 211 EXPERTS 212 EXPENSES RELATED TO THIS OFFERING 213 WHERE YOU CAN FIND MORE INFORMATION 214 INDUSTRY AND MARKET DATA 215 INDEX TO FINANCIAL STATEMENTS F-1 i [This Page Intentionally Left Blank] SUMMARY This summary highlights information contained elsewhere in this prospectus. You should read the entire prospectus carefully, including the historical financial statements of GasLog Partners LP and the notes to those financial statements. The information presented in this prospectus assumes, unless otherwise noted, that the underwriters do not exercise their option to purchase additional common units. You should read Risk Factors for more information about important risks that you should consider carefully before buying our common units. References in this prospectus to GasLog Partners, we, our, us and the Partnership or similar terms when used for periods prior to the completion of the initial public offering of GasLog Partners LP on May12, 2014, or IPO, refer to GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd., which were contributed by GasLog Ltd. to the Partnership at the IPO. When used for periods after the completion of the IPO, those terms refer to GasLog Partners LP or any one or more of its subsidiaries, or to all such entities unless the context otherwise indicates. Please read Summary Financial and Operating Data beginning on page 20 for an overview of our operating results and financial position. References in this prospectus to our general partner refer to GasLog Partners GP LLC, the general partner of GasLog Partners. References in this prospectus to GasLog LNG Services refer to GasLog LNG Services Ltd., a wholly owned subsidiary of GasLog Ltd. References in this prospectus to GasLog refer, depending on the context, to GasLog Ltd. and to any one or more of its direct and indirect subsidiaries, other than us. References in this prospectus to GasLog Carriers refer to GasLog Carriers Ltd. References in this prospectus to Ceres Shipping refer to Ceres Shipping Ltd. References in this prospectus to BG Group refer to BG Group plc; references to Samsung refer to Samsung Heavy Industries Co. Ltd.; references to Hyundai refer to Hyundai Heavy Industries Co., Ltd.; and references to Shell refer to Royal Dutch Shell plc, or, in each case, any one or more of their subsidiaries or to such entities collectively. Unless otherwise indicated, all references to dollars and $ in this prospectus refer to, and amounts are presented in, U.S. dollars. References to cbm refer to cubic meters. References to TFDE refer to tri-fuel diesel electric propulsion technology. GasLog Partners LP We are a growth-oriented limited partnership focused on owning, operating and acquiring liquefied natural gas, or LNG, carriers engaged in LNG transportation under long-term charters, which we define as charters of five full years or more. Our initial fleet of three LNG carriers, which have charter terms expiring in 2018 and 2019, were contributed to us by GasLog, which controls us through its ownership of our general partner. Our initial fleet consists of three LNG carriers, built in 2013, with modern tri-fuel diesel electric propulsion technology that operate under long-term charters with subsidiaries of BG Group. We also have options and other rights under which we may acquire additional LNG carriers from GasLog, as described below. We believe that such options and rights provide us with significant built-in growth opportunities. We may also acquire vessels from shipyards or other owners. We intend to operate our vessels under long-term charters with predictable cash flows and to grow our position in the LNG market through further acquisitions of LNG carriers from GasLog and third parties. We believe we can grow our distributions per unit organically by providing reliable customer service to our charterers and leveraging GasLogs relationships, expertise and reputation. We intend to make further acquisitions of LNG carriers from GasLog, including the Pending Vessel Acquisition, and third parties to grow our fleet. However, we cannot assure you that we will make any particular acquisition or that as a consequence we will successfully grow our per unit distributions. Among other things, our ability to acquire additional LNG carriers will be dependent upon our ability to raise additional equity and debt financing. GasLog is, we believe, a leading independent international owner, operator and manager of LNG carriers and provides support to international energy companies as part of their LNG logistics chain. GasLog was founded and is effectively controlled by its chairman, Peter G. Livanos, whose familys shipping activities commenced more than 100 years ago. On April 4, 2012, GasLog completed its initial public offering, and its common shares began trading on the New York Stock Exchange on March 30, 2012, under the symbol GLOG. At the time of its initial public offering, GasLogs owned fleet consisted of ten LNG carriers, including eight newbuildings on order. Since its initial public offering, GasLog has increased by approximately 126% the total carrying capacity of vessels in its fleet, which includes vessels on the water and newbuildings on order. This increase includes: two LNG newbuilding orders announced in February 2013, two LNG newbuilding orders announced in August 2013, two LNG newbuilding orders and two exercised options for newbuilding orders announced in June 2014, all of which are expected to be delivered through the second half of 2017; the acquisition of one 2010 built LNG carrier announced in September 2013; and six secondhand steam-powered ships that were acquired from BG Group in April and June 2014. Each of the four newbuildings announced in 2013 is under a long-term charter, which will commence upon delivery. Since January 1, 2013, GasLog has taken delivery of five LNG carriers. As of August 1, 2014, GasLog has a fully owned 22 ship fleet, including 12 ships on the water and 10 LNG carriers on order from Samsung and Hyundai, as well as a 51.8% ownership in the Partnership. Initial Fleet Our initial fleet consists of: LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration OptionalPeriod GasLog Shanghai 2013 155,000 BG Group January 2018 2021-2026 GasLog Santiago 2013 155,000 BG Group March 2018 2021-2026 GasLog Sydney 2013 155,000 BG Group May 2019 2022-2027 (1) Vessels are chartered to a subsidiary of BG Group. (2) The charters may be extended for up to two extension periods of three or four years, and each charter requires that the charterer provide us with 90 days notice before the charter expiration of its exercise of any extension option. The period shown reflects the expiration of the minimum optional period and the maximum optional period. Pending Vessel Acquisition On August 14, 2014, we entered into a Share Purchase Agreement to purchase from GasLog Carriers, a direct subsidiary of GasLog, 100% of the ownership interests in GAS-sixteen Ltd. and GAS-seventeen Ltd., the entities that own the Methane Rita Andrea and the Methane Jane Elizabeth , respectively, for an aggregate purchase price of $328.0 million, which will be funded with a combination of new or existing debt (as discussed below) and proceeds raised in this offering. GasLog purchased the Methane Rita Andrea and the Methane Jane Elizabeth from BG Group in April 2014. In connection with the transaction, the Partnership will acquire GAS-sixteen Ltd. and GAS-seventeen Ltd. with $2.0 million of positive net working capital existing at the time of closing. GasLog supervised the construction of each ship and has provided technical management for the ships since delivery. We refer to this transaction as the Pending Vessel Acquisition. The entities being purchased pursuant to the Pending Vessel Acquisition currently have $217.0 million of outstanding indebtedness in respect of the two vessels to be acquired. In connection with the Pending Vessel Acquisition, such indebtedness is expected to be partially prepaid with a portion of the proceeds of this offering. In addition, at or shortly following the closing of the Pending Vessel Acquisition, we expect to refinance all our outstanding indebtedness and the indebtedness of the entities being acquired pursuant to the Pending Vessel Acquisition with borrowing under the New Credit Facility (as defined below). See Recent Developments. 2 The following table provides information about the ships to be purchased under the Pending Vessel Acquisition: LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration OptionalPeriod Methane Rita Andrea 2006 145,000 BG Group April 2020 2021-2026 Methane Jane Elizabeth 2006 145,000 BG Group October 2019 2021-2026 (1) Vessels are chartered to a subsidiary of BG Group. (2) Charterer may extend either or both of these charters for one extension period of three or five years, and each charter requires that the charterer provide us with advance notice of its exercise of any extension option. The period shown reflects the expiration of the minimum optional period and the maximum optional period. The Pending Vessel Acquisition and the purchase price were approved by our board of directors and the conflicts committee of our board of directors, or the conflicts committee. The conflicts committee retained an independent financial advisor to assist it in evaluating the Pending Vessel Acquisition. In determining that the Pending Vessel Acquisition is fair and reasonable to us, the conflicts committee obtained the views of its financial advisor as to the fairness of the purchase price. We have agreed to the Pending Vessel Acquisition for the following reasons:  the long-term, fixed-rate charters with BG Group fits our objective of generating stable cash flows;  the Pending Vessel Acquisition will increase the scale and diversity of our operations;  the Pending Vessel Acquisition is expected to increase our financial strength and flexibility by increasing our cash flow; and  the Pending Vessel Acquisition is expected to increase our cash available for distribution to our unitholders. We estimate that the vessels being acquired will generate $47.7 million of incremental contracted revenue over their initial charter terms and add over $34.5 million per annum to our EBITDA . However, we may not realize that level of revenue or EBITDA from the acquisition of these vessels. If the Pending Vessel Acquisition is consummated, our management intends to recommend to our board of directors an increase in our quarterly cash distribution of between $0.05625 and $0.06250 (between $0.225 and $0.250 per unit on an annualized basis), which would become effective for our distribution with respect to the quarter ending , 2014. Combined with the existing minimum quarterly cash distribution of $0.375, this proposed increase to between $0.43125 to $0.43750 per quarter would result in the quarterly distribution exceeding the first incentive distribution right threshold of $0.43125. Any such increase would be conditioned upon, among other things, the closing of the Pending Vessel Acquisition, the approval of such increase by our board of directors and the absence of any material adverse developments or potentially attractive opportunities that would make such an increase inadvisable. (1) Non-GAAP Financial Measures EBITDA. We define EBITDA as earnings before interest income and expense, gain/loss on interest rate swaps, depreciation and amortization and taxes. EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as our lenders, to assess our operating performance and ability to generate cash for debt service and capital expenditures, as well as our compliance with the financial covenants and restrictions contained in our financing agreements. We believe that EBITDA assists our management and investors by increasing the comparability of our performance from period to period. This increased 3 comparability is achieved by excluding the potentially disparate effects between periods of interest, gain/loss on interest rate swaps, depreciation and amortization and taxes, which items are affected by various and possibly changing financing methods, capital structure and historical cost basis and which items may significantly affect results of operations between periods. We believe that including EBITDA as an operating measure benefits investors in (a) selecting between investing in us and other investment alternatives and (b) monitoring our ongoing operational strength and cash generating ability in assessing whether to continue to hold common units. EBITDA has limitations as an analytical tool (see Summary Financial and Operating Data) and should not be considered an alternative to profit/(loss), profit/(loss) from operations, cash flow (used in)/from operating activities or any other measure of operating performance or liquidity presented in accordance with IFRS. EBITDA excludes some, but not all, items that affect profit/(loss) and net cash from operating activities, and these measures may vary among other companies. Therefore, EBITDA may not be comparable to similarly titled measures of other companies. Estimated EBITDA for the two LNG carriers we are purchasing for the first twelve months of operation is based on the following assumptions:  closing of the Pending Vessel Acquisition in the third quarter of 2014 and timely receipt of charter hire specified in the charter contracts;  utilization of 363 days per year and no drydocking;  vessel operating and supervision costs and charter commissions per current internal estimates; and  general and administrative expenses based on managements current internal estimates. We consider the above assumptions to be reasonable as of the date of this prospectus, but if these assumptions prove to be incorrect, actual EBITDA for the vessels could differ materially from our estimates. The prospective financial information was not prepared with a view toward public disclosure or with a view toward complying with the guidelines established by the American Institute of Certified Public Accountants. Neither our independent auditors, nor any other independent accountants, have compiled, examined, or performed any procedures with respect to the prospective financial information contained above, nor have they expressed any opinion or any other form of assurance on such information or its achievability and assume no responsibility for, and disclaim any association with, such prospective financial information. We intend to use the proceeds of this offering, and the related capital contribution to us by our general partner, to partially fund the purchase price for the Pending Vessel Acquisition and to prepay or refinance related indebtedness. We expect the Pending Vessel Acquisition to close following the closing of this offering, subject to the Partnership obtaining the funds necessary to pay the purchase price and the satisfaction of certain other closing conditions. The Pending Vessel Acquisition may not close as anticipated or it may close with adjusted terms. See Risk FactorsRisks Inherent in Our BusinessThe Pending Vessel Acquisition may not close as anticipated or it may close with adjusted terms. This offering is not conditioned on the closing of the Pending Vessel Acquisition. If the Pending Vessel Acquisition does not close, we will use the net proceeds from this offering and the related capital contribution to us by our general partner for general partnership purposes. The Pending Vessel Acquisition will be accounted for as a reorganization of companies under common control. Beginning with the first quarter following the completion of the Pending Vessel Acquisition, the Partnerships historical results will be retroactively restated to reflect the historical results of the Methane Rita Andrea and Methane Jane Elizabeth during the periods they were owned by GasLog. 4 Recent Developments GasLog Partners LP On August 1, 2014, we announced a partial cash distribution for the second quarter of 2014 of $4.13 million, or $0.20604 per unit, pro-rated from the IPO closing date through June 30, 2014, payable on August 14, 2014 to all unitholders of record as of August 11, 2014. This distribution corresponds to a quarterly distribution of $0.375 per unit, or $1.50 per unit per year. On August 5, 2014, we entered into a commitment letter and a coordination letter with Citibank for a credit facility for up to $450 million, or the New Credit Facility, to refinance the existing debt facilities for our initial fleet, as well as the debt facilities for the vessels to be acquired pursuant to the Pending Vessel Acquisition. The refinanced debt is expected to have a tenor of five years and an amortization profile of 20 years, which we believe will increase our financial flexibility. The New Credit Facility will be secured by a first priority mortgage on each of our existing vessels and, when delivered, the vessels to be acquired pursuant to the Pending Vessel Acquisition, a specific assignment of each of the existing charters and a first assignment of earnings and insurances in relation to the vessels. The New Credit Facility will bear interest at LIBOR plus a margin and will be payable in 20 equal quarterly payments of $5.625 million each and a balloon payment of $337.5 million together with the final quarterly payment. We expect that the New Credit Facility will have financial and restrictive covenants that are consistent with our existing debt. The closing of the New Credit Facility is subject to conditions precedent, including the negotiation and execution of final documentation and final lender approvals. We expect the New Credit Facility to be entered into and funded at or shortly following the closing of the Pending Vessel Acquisition. In addition, at the closing of the Pending Vessel Acquisition, we expect to use a portion of the proceeds from this offering to prepay amounts related to the Methane Rita Andrea and Methane Jane Elizabeth currently outstanding under the Facility Agreement between GAS-sixteen Ltd., GAS-seventeen Ltd. and GAS-eighteen Ltd. as borrowers, Citibank, N.A., London Branch, or Citibank, as mandated lead arranger, the financial institutions listed in Schedule 1 thereto as lenders, Citibank as bookrunner, Citibank International Plc as agent of the other finance parties and Citibank as security agent and trustee, or the Citibank Facility, which such borrowers entered into to finance the purchase of the Methane Rita Andrea and the Methane Jane Elizabeth (as well as the Methane Lydon Volney , which is not being acquired in the Pending Vessel Acquisition). See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. If the New Credit Facility described above is not entered into and funded at or prior to the closing of the Pending Vessel Acquisition, (1) the Citibank Facility will remain in place and (2) as required by the Citibank Facility, we and GasLog Partners Holdings LLC, our wholly owned subsidiary, will enter into a guarantee agreement with Citibank pursuant to which we and GasLog Partners Holdings LLC will guarantee the obligations of the borrowers under the Citibank Facility (including GAS-eighteen Ltd., an entity that will not be acquired from GasLog under the Pending Vessel Acquisition), or the Guarantee. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. The funding of the New Credit Facility is not a condition to the completion of this offering or the Pending Vessel Acquisition. GasLog Ltd. In May 2014, subsidiaries of GasLog entered into shipbuilding contracts with Samsung for the construction of two LNG carriers (174,000 cbm each). The vessels are expected to be delivered in the first and second half of 2017, respectively. In June 2014, subsidiaries of GasLog entered into shipbuilding contracts with Hyundai for the construction of two LNG carriers (174,000 cbm each). The vessels are expected to be delivered in the second half of 2017. 5 On June 30, 2014, GasLog took delivery of the Solaris , a 155,000 cbm LNG carrier constructed by Samsung that commenced her seven year charter party agreement with Shell. Option Vessels We have the option to purchase the following 12 LNG carriers from GasLog, including the two vessels to be acquired pursuant to the Pending Vessel Acquisition, within 36 months after each such vessels acceptance by its charterer (or, in the case of the GasLog Seattle and the six vessels recently acquired from BG Group, including the two vessels subject to the Pending Vessel Acquisition, 36 months after the closing of the IPO), in each case at fair market value as determined pursuant to the omnibus agreement. Our ability to purchase these optional vessels, should we exercise our right to purchase such vessels, is dependent on our ability to obtain financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog with respect to these optional vessels. See Risk FactorsRisks Inherent in Our BusinessWe may have difficulty obtaining consents that are necessary to acquire vessels with an existing charter or financing agreement. As of the date of this prospectus, we have not secured any financing in connection with the 12 optional vessels (other than those to be acquired pursuant to the Pending Vessel Acquisition). In connection with the Pending Vessel Acquisition, we will enter into the New Credit Facility or the Guarantee. See Recent Developments. LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration GasLog Seattle 2013 155,000 Shell December 2020 Solaris 2014 155,000 Shell June 2021 Hull No. 2072 Q1 2016 174,000 BG Group 2026 Hull No. 2073 Q2 2016 174,000 BG Group 2026 Hull No. 2102 Q3 2016 174,000 BG Group 2023 Hull No. 2103 Q4 2016 174,000 BG Group 2023 Methane Rita Andrea 2006 145,000 BG Group April 2020 Methane Jane Elizabeth 2006 145,000 BG Group October 2019 Methane Lydon Volney 2006 145,000 BG Group October 2020 Methane Shirley Elisabeth 2007 145,000 BG Group December 2019 Methane Heather Sally 2007 145,000 BG Group December 2020 Methane Alison Victoria 2007 145,000 BG Group June 2020 (1) For newbuildings, expected delivery quarters are presented. (2) Vessels are chartered to a subsidiary of BG Group or a subsidiary of Shell, as applicable. (3) Indicates the expiration of the initial term. The charterer of the Methane Rita Andrea , the Methane Jane Elizabeth and the Methane Lydon Volney has a unilateral option to extend the term of two of the related time charters for a period of either three or five years at its election. In addition, the charterer of the Methane Shirley Elisabeth , the Methane Heather Sally and the Methane Alison Victoria has a unilateral option to extend the term of two of the related time charters for a period of either three or five years at its election. For the other vessels in the above table, the charterers have unilateral options to extend the term of the time charters for periods ranging from 5 to 10 years, provided that the charterer provides us with advance notice of declaration of any option in accordance with the terms of the applicable charter. (4) Vessels to be acquired pursuant to the Pending Vessel Acquisition. See Pending Vessel Acquisition. GasLog also has the following 10 additional carriers in its fleet, which it will be required to offer to us for purchase at fair market value as determined pursuant to the omnibus agreement if charters are secured with committed terms of five full years or more: 6 LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration GasLog Savannah 2010 155,000 BG Group September 2015 GasLog Singapore 2010 155,000 BG Group September 2016 GasLog Skagen 2013 155,000 BG Group April 2021 GasLog Chelsea 2010 153,600 Spot Market N/A Hull No. 2043 Q4 2014 155,000 N/A N/A Hull No. 2044 Q1 2015 155,000 N/A N/A Hull No. 2130 Q2 2017 174,000 N/A N/A Hull No. 2131 Q3 2018 174,000 N/A N/A Hull No. 2800 Q3 2017 174,000 N/A N/A Hull No. 2801 Q4 2017 174,000 N/A N/A (1) For newbuildings, expected delivery quarters are presented. (2) Vessels are chartered to a subsidiary of BG Group or a spot market counterparty, as indicated. (3) Indicates the expiration of the initial term. The charterers have unilateral options to extend the term of the time charters for periods ranging from 30 to 90 months, provided that the charterer provides us with advance notice of declaration of any option in accordance with the terms of the applicable charter. (4) Time charter provides for full employment for three years and a subsequent five year seasonal charter under which the ship is employed for seven months and available to accept other charters for five months. In addition to the LNG carriers described in the preceding paragraphs, we intend to leverage our relationship with GasLog to make accretive acquisitions of LNG carriers with long-term charters from GasLog and third parties to increase our distributions per unit. Pursuant to the omnibus agreement, GasLog will be required to offer to us for purchase any other LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation that GasLog owns or acquires if charters are secured with committed terms of five full years or more. Except as discussed elsewhere in this prospectus, this right will continue throughout the entire term of the omnibus agreement. In addition to GasLogs committed order book, GasLog currently holds fixed price options from Samsung on two additional 174,000 cbm newbuildings with delivery dates in 2017 and early 2018. If GasLog exercises these options, Samsung has agreed to grant GasLog two additional options. GasLog also holds fixed price options from Hyundai on four additional 174,000 cbm newbuildings with delivery dates in late 2017 and during 2018. In addition, we will have a right of first offer with regard to any proposed sale, transfer or other disposition of any LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation under a charter of five full years or more that GasLog owns, as discussed elsewhere in this prospectus. Our ability to acquire additional LNG carriers from GasLog is subject to obtaining any applicable consents of governmental authorities and other non-affiliated third parties, including the relevant lenders and charterers. Under the omnibus agreement, GasLog will be obligated to use reasonable efforts to obtain any such consents. Our ability to exercise any right to acquire additional LNG carriers will also be subject to our ability to obtain additional equity and debt financing. We cannot assure you that in any particular case the necessary consent will be obtained. See Certain Relationships and Related Party TransactionsOmnibus Agreement. Our Relationship with GasLog Ltd. We believe that one of our principal strengths is our relationship with GasLog. We believe our relationship with GasLog gives us access to GasLogs relationships with leading energy companies, shipbuilders, financing sources and suppliers and to its technical, commercial and managerial expertise, which we believe will allow us to compete more effectively when seeking additional 7 customers. As of August 1, 2014, GasLog has a fully owned 22 ship fleet, including 12 ships on the water and 10 LNG carriers on order from Samsung and Hyundai, as well as a 51.8% ownership in the Partnership. Since its initial public offering in April 2012, GasLog has increased by approximately 126% the total carrying capacity of vessels in its fleet, which includes vessels on the water and newbuildings on order. In addition, GasLog, through its wholly owned subsidiary GasLog LNG Services, provides ship management services to the LNG carriers in our initial fleet and, subject to any alternative arrangements with the applicable charterer, additional ships we may acquire from GasLog. GasLog will also provide certain administrative and commercial management services to the Partnership. GasLog was incorporated in 2003 and is effectively controlled by its chairman, Peter G. Livanos, who beneficially owns approximately 39.0% of GasLogs common shares. Mr. Livanos familys shipping activities commenced more than 100 years ago. On April 4, 2012, GasLog completed its initial public offering and its common shares began trading on the New York Stock Exchange on March 30, 2012, under the symbol GLOG. GasLog completed a $199 million follow-on public offering and concurrent private placement on January 22, 2014, to fund a portion of the cost of the acquisition of the three vessels recently purchased from BG Group, and on April 16, 2014, GasLog completed a $110 million follow-on public offering to fund a portion of the cost of the acquisition of the three vessels under contract to be purchased from BG Group. Upon completion of this offering, GasLog will own our 2.0% general partner interest, all of our incentive distribution rights and a % limited partner interest in us, which consists of 162,358 common units and all of our subordinated units. Our general partner, by virtue of its general partner interest, controls the appointment of three of our five directors (subject to its right to transfer the power to elect one director to the common unitholders so that they will thereafter elect a majority of our directors). GasLog intends to utilize us as its primary growth vehicle to pursue the acquisition of LNG carriers that are expected to generate long-term, stable cash flows. Business Opportunities With the global demand for natural gas increasing and LNGs share of the international natural gas trade expanding within the sector, we believe that this is a favorable time to continue to grow the Partnership through the addition of modern vessels. While LNG trade is cyclical and there is no guarantee that we will be able to take advantage of opportunities to grow, we believe the following attributes of the LNG industry create an attractive environment in which to expand our business:  Natural gas and LNG are strong and growing components of global energy supply. Natural gas accounted for 24% of the worlds energy consumption in 2013. Over the last two decades, natural gas has been one of the worlds fastest increasing energy sources, growing at approximately twice the rate of oil consumption over the same period. We believe LNG, which accounted for 31% of overall cross-border trade of natural gas in 2013, will continue to increase its share at least over the next several years. Because of the cost and environmental advantages of natural gas relative to other energy sources, together with the increased availability of natural gas supply, we believe that demand for natural gas and LNG in particular will continue to grow in the future.  The demand for LNG shipping is expected to grow. Disparities in the pricing of natural gas between producing regions with natural gas reserves and consuming regions, such as the Far East, have created arbitrage opportunities for LNG producers and traders. These arbitrage opportunities, the growing distance between the producing regions and end buyers and the cost advantages of LNG shipping as compared to transporting natural gas by pipeline led to the seaborne trade of natural gas in the form of LNG increasing by 21.3% in 2010 and 11.3% in 2011. Although the seaborne trade in LNG declined by 1.6% in 2012 and improved marginally by only 0.5% in 2013, we believe that planned capacity increases in liquefaction and regasification terminals will support increasing LNG trade in the future. Including all liquefaction projects that are currently under construction and at Final Investment Decisions, or FID, or Front End Engineering and Design, or FEED, stages, Clarkson Research 8 Services Limited, or Clarkson Research, estimates that liquefaction capacity will increase by approximately 32% by the end of 2016. For more details about these liquefaction projects and the current global order book and other factors affecting demand for LNG shipping, see The LNG Shipping Industry.  High barriers to entry should restrict the supply of new LNG carriers. According to Clarkson Research, the existing order book of LNG carriers represents only 33% of current LNG carrier fleet carrying capacity. Fleet growth was limited in 2012 and 2013 but is expected to accelerate in 2014 and 2015. We believe that significant barriers to entry exist in the LNG shipping sector due to the large capital requirements, the limited availability of financing, the limited availability of qualified ship personnel and the need for a high degree of technical management capabilities. The industry also serves a demanding customer base that requires the highest quality operating standards. Finally, we believe the limited construction capacity at high-quality shipyards and the long lead-time required for the construction of LNG carriers should also restrict the supply of new LNG carriers in the near- term.  Stringent customer certification standards favor experienced, high-quality operators. Energy companies have established increasingly high operational, safety and financial standards that independent owners of LNG carriers generally must meet in order to qualify for employment in their programs. Through our relationship with GasLog, which has managed LNG carriers for BG Group for over 12 years and had its technical management operations vetted by other major energy companies, we believe that these rigorous and comprehensive certification standards will enhance our ability to compete for new customers and charters relative to less qualified and less experienced ship operators.  Increasing ownership of the global LNG carrier fleet by independent owners. According to Clarkson Research, independent owners have increased their share of the global LNG carrier fleet from approximately 24% at the start of July 2004 to approximately 39% at the start of July 2014. Orders by independent owners represent 60% of the vessels in the current global order book. We believe private and state-owned energy companies will continue to seek high-quality independent owners for their growing LNG shipping requirements in the future, driven in part by large capital requirements and a recognition of the fact that owning and operating LNG ships are outside of their core areas of expertise. Competitive Strengths We believe that our future business prospects are well supported by the following factors:  Significant built-in growth opportunities. In addition to the two vessels to be acquired pursuant to the Pending Vessel Acquisition, we have the option to purchase from GasLog the 10 additional LNG carriers delivered or expected to be delivered to GasLog between 2013 and 2016 that are or will be subject to long-term charters. GasLog will also be required to offer to us for purchase at fair market value (as determined pursuant to the omnibus agreement) any other LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation that GasLog owns or acquires if they are placed under charters of five full years or more, including the four existing LNG carriers currently on short-term or seasonal contracts and six newbuildings on order that have not yet been chartered. We believe these acquisition opportunities, as well as other future acquisition opportunities from GasLog or third parties, will facilitate the growth of our distributions per unit.  Enhanced growth opportunities through our relationship with GasLog, an established owner, operator and manager of LNG carriers. We believe our relationship with GasLog will provide us with many benefits that we believe will drive growth in our distributions per unit. We believe charterers award new business to established participants in the LNG carriers market because of their demonstrated technical, commercial and managerial expertise. GasLog is an experienced operator with an in-house technical manager, GasLog LNG Services, which provides a highly competent technical and operational platform to GasLogs owned and 9 managed vessels. We believe that GasLog LNG Services 12-year history of providing management services to BG Group has enabled GasLog to develop a track record and reputation for providing highly competent, safe and reliable operations. We believe this track record and reputation will continue to enable GasLog to attract additional long-term charters for LNG carriers. Further, we believe GasLogs strong relationships with customers, shipyards and established financing providers, and its large pool of experienced and qualified global seafarers, enhance its operational and financial efficiency.  Predictable cash flow profile through charter contracts with leading energy companies. Our initial fleet operates under charters with initial terms that expire in 2018 or 2019, the two vessels to be acquired pursuant to the Pending Vessel Acquisition operate under charters with initial terms that expire in 2019 and 2020, and the other 10 LNG carriers for which we have options to purchase from GasLog have charter durations ranging from 5.5 to 10 years with BG Group and Shell. The charters on the three vessels in our initial fleet contain hire rate provisions that provide for an automatic periodic adjustment, which is designed to reflect the actual costs of operating the ship and related expenses, although existing charters on certain of the vessels subject to the purchase options, including the vessels to be acquired pursuant to the Pending Vessel Acquisition, do not have similar provisions. We believe that such provisions can reduce our potential exposure to foreign exchange rates and operating costs and expenses. By contracting with companies that we consider to be financially strong, such as BG Group and Shell, we believe that we have minimized our counterparty risk. Our current charters do not provide the charterers with options to purchase our ships during or upon expiration of the charter term.  Newly constructed and high specification LNG carriers. Following the completion of the Pending Vessel Acquisition, our fleet will continue to be among the youngest of any LNG shipping operator. The 155,000 cbm size of each of our initial fleet vessels and the 145,000 cbm vessels to be acquired pursuant to the Pending Vessel Acquisition are compatible with most of the existing LNG terminals around the globe. Our initial fleet and six of the 10 additional vessels that we will have the option to purchase from GasLog are, or when delivered will be, high-specification LNG carriers equipped with modern tri-fuel diesel electric propulsion technology.  Demonstrated access to financing. On May 12, 2014, we raised $186.0 million of net proceeds through our IPO, of which $35.0 million was retained by the Partnership. In connection with the closing of our IPO, GasLog provided us with a $30.0 million revolving credit facility which we may at any time utilize for general partnership purposes, including working capital. In addition, we have obtained a commitment from Citibank for the New Credit Facility to refinance the debt facilities related to our fleet, including the vessels to be acquired pursuant to the Pending Vessel Acquisition. We believe that borrowings available under our existing credit facilities as well as other bank financing facilities and the debt capital markets, and our ability to issue additional partnership units will provide us with financial flexibility to pursue expansion opportunities. We can provide no assurance, however, that we will be able to utilize our strengths described above. For further discussion of the risks that we face, see Risk Factors. Business Strategies Our primary business objective is to grow our business profitably and increase quarterly distributions per unit over time by executing the following strategies:  Pursue strategic and accretive acquisitions of LNG carriers on long-term, fixed-rate charters. We will seek to leverage our relationship with GasLog to make strategic acquisitions that are accretive to our distributions per unit. Under the omnibus agreement, in addition to the vessels to be acquired pursuant to the Pending Vessel Acquisition, we have the option to purchase 10 additional LNG carriers, delivered or expected to be delivered to GasLog between 2013 and 2016, each of which has been or will be under long-term charter upon its 10 delivery. Additionally, during the term of the omnibus agreement, we will have the right to purchase from GasLog any newbuilding LNG carrier or existing LNG carrier in the GasLog fleet, in either case with a cargo capacity greater than 75,000 cbm engaged in oceangoing LNG transportation that enters into a long-term charter agreement of five full years or more.  Capitalize on growing global demand for LNG shipping. Natural gas is one of the fastest growing primary energy sources globally. Moreover, between 1990 and 2013, the volume of LNG traded increased at a rate 36% higher than natural gas pipeline trade and almost three times the increase in the rate of consumption of natural gas. Although LNG trade declined in 2012 and only improved marginally in 2013, we believe the global demand for LNG shipping will continue to increase, due to currently planned construction projects that, if they proceed on schedule, are expected to increase LNG supply. As we acquire additional LNG carriers from GasLog over the next few years, our expanded fleet will help position us financially to meet the growing demand for LNG shipping. We believe our relationship with GasLog and its industry reputation and relationships position us well to further expand our owned fleet to the extent that such additional capacity is accretive to returns.  Manage our fleet and deepen our customer relationships to provide a stable base of cash flows and superior operating performance. Through our relationship with GasLog, we intend to maintain and grow our cash flows by focusing on strong customer relationships and actively seeking the extension and renewal of existing charters in addition to new opportunities to serve our customers. GasLog charters its current fleet to BG Group and Shell. GasLog does not, however, have exclusive agreements in place with either BG Group or Shell that require BG Group or Shell to charter additional current or future unchartered vessels from GasLog. We believe that GasLog will be able to maintain and develop customer relationships beyond its current customer base in order to support its growth programs and capitalize on attractive opportunities. We believe the close relationships that GasLog has with these companies will provide attractive opportunities to participate in the expected long-term growth of the LNG trade. We will continue to incorporate safety, health, security and environmental stewardship into all aspects of vessel design and operation in order to satisfy our customers and comply with national and international rules and regulations. We can provide no assurance, however, that we will be able to implement our business strategies described above. For further discussion of the risks that we face, see Risk Factors. Risk Factors An investment in our common units involves risks associated with our business, our partnership structure and the tax characteristics of our common units. Please read carefully the risks described under Risk Factors beginning on page 24 of this prospectus. These risks include, among others, the following:  We may not have sufficient cash from operations following the establishment of cash reserves and payment of fees and expenses to enable us to pay the minimum quarterly distribution on our common units and subordinated units.  We will be required to make substantial capital expenditures to maintain and expand our fleet, which will reduce cash available for distribution.  The Pending Vessel Acquisition and the New Credit Facility may not close as anticipated or they may close with adjusted terms.  Our ability to acquire additional LNG carriers from GasLog or third parties will depend upon our ability to raise additional equity and debt financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog.  Our debt levels may limit our flexibility in obtaining additional financing, pursuing other business opportunities and paying distributions to unitholders. 11  We depend on GasLog Ltd. and certain of its subsidiaries to assist us in operating and expanding our business and competing in our markets.  We will initially derive all of our revenues from a single customer.  Our future performance depends on continued growth in LNG production and an increase in demand for LNG and LNG shipping. According to Clarkson Research, LNG trade declined by 1.6% in 2012 and improved marginally by only 0.5% in 2013. We cannot guarantee that LNG trade will not decline in the future.  Unitholders have limited voting rights, and our partnership agreement restricts the voting rights of unitholders owning more than 4.9% of our common units.  GasLog and our general partner will own a % interest in us and will have conflicts of interest and limited fiduciary and contractual duties to us and our common unitholders, which may permit them to favor their own interests to your detriment.  Even if public unitholders are dissatisfied, they cannot initially remove our general partner without GasLogs consent.  Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price.  U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. This is not a comprehensive list of risks to which we are subject, and you should carefully consider all the information in this prospectus prior to investing in our common units. Implications of Being an Emerging Growth Company We had less than $1.0 billion in revenue during our last fiscal year, we have not issued more than $1.0 billion in non-convertible debt and we are not a large accelerated filer, which means that we qualify as an emerging growth company as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. An emerging growth company may take advantage of specified reduced reporting and other burdens that are otherwise applicable generally to public companies. These provisions include:  the ability to present only two years of audited financial statements and only two years of related Managements Discussion and Analysis of Financial Condition and Results of Operations in the registration statement of its initial public offering;  exemption from the auditor attestation requirement in the assessment of the emerging growth companys internal control over financial reporting; and  exemption from compliance with any new requirements adopted by the Public Company Accounting Oversight Board, or the PCAOB, requiring mandatory audit firm rotation or a supplement to the auditors report in which the auditor would be required to provide additional information about the audit and financial statements. We may take advantage of these provisions until the end of the fiscal year following the fifth anniversary of our IPO or such earlier time that we are no longer an emerging growth company. We will cease to be an emerging growth company as of the earliest to occur of: (i) the last day of the fiscal year during which we had $1 billion or more in annual gross revenues; (ii) the date of our issuance, in a three-year period, of more than $1 billion in non-convertible debt; or (iii) the date on which we are deemed to be a large accelerated filer as defined for purposes of the Securities Exchange Act of 1934, or the Exchange Act, which will occur if the market value of our common units held by non-affiliates exceeds $700 million on the last business day of our second fiscal quarter. We may choose to take advantage of some, but not all, of these reduced burdens. For as long as we take advantage of the reduced reporting obligations, the information that we provide unitholders may be different than information provided by other public companies. 12 Organizational and Ownership Structure At the closing of this offering, we will receive $ from our general partner for general partner units to allow it to maintain its 2.0% general partner interest in us (or $ for general partner units if the underwriters exercise in full their option to purchase additional common units). The sale of general partner units is not part of this offering. The following table and diagram depict our simplified organizational and ownership structure after giving effect to the offering, the sale of general partner units and the Pending Vessel Acquisition, assuming no exercise of the underwriters option to purchase additional common units: Number ofUnits PercentageOwnership Public Common Units GasLog Ltd. Common Units 162,358 GasLog Ltd. Subordinated Units 9,822,358 General Partner Units 2.00% (1) If the underwriters option is exercised in full, then GasLog would own common units representing a % ownership interest in us and the public would own common units representing a % ownership interest in us. 13 14 Our Management In accordance with our partnership agreement, our general partner has delegated to our board of directors the authority to oversee and direct our operations, management and policies on an exclusive basis. Certain of our directors and officers also currently serve as directors and officers of GasLog or its affiliates. For more information about these individuals, see ManagementDirectors and Executive Officers. Pursuant to the administrative services agreement, we will pay a fixed fee to GasLog for the reasonable costs and expenses incurred in connection with providing administrative services to us. For the three vessels in our initial fleet, we expect that we will pay approximately $1.8 million under the administrative services agreement for the twelve months ending September 30, 2015. For the vessels to be acquired pursuant to the Pending Vessel Acquisition, we expect that we will pay approximately $1.2 million under the administrative services agreement for the twelve months ending September 30, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsAdministrative Services Agreement. Our operating subsidiaries are party to commercial management agreements, which were amended in connection with the IPO, pursuant to which we will reimburse GasLog for the reasonable costs and expenses incurred in connection with providing commercial management services to us. For the three vessels in our initial fleet, we expect that we will pay approximately $1.1 million in total under the amended commercial management agreements for the twelve months ending September 30, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsCommercial Management Agreements. The entities being acquired in connection with the Pending Vessel Acquisition are also party to similar commercial management agreements which are being amended in connection with this offering, and we expect that we will pay GasLog approximately $0.7 million in total under the amended commercial management agreements for the twelve months ending September 30, 2015. In addition, our operating subsidiaries are party to ship management agreements with GasLog LNG Services, which were amended in connection with the IPO, that govern the crew and technical management of the vessels in our fleet. For the three vessels in our initial fleet, we expect that our operating subsidiaries will pay GasLog LNG Services approximately $1.7 million in total under the amended ship management agreements for the twelve months ending September 30, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsShip Management Agreements. The entities being acquired in connection with the Pending Vessel Acquisition are also party to similar ship management agreements which are being amended in connection with this offering, and we expect that our operating subsidiaries will pay GasLog LNG Services approximately $1.1 million in total under the amended ship management agreements for the twelve months ending September 30, 2015. Principal Executive Offices and Internet Address; SEC Filing Requirements Our registered and principal executive offices are located at Gildo Pastor Center, 7 Rue du Gabian, MC 98000, Monaco, and our phone number is + e expect to make our periodic reports and other information filed with or furnished to the United States Securities and Exchange Commission, or the SEC, available, free of charge, through our website at www.gaslogmlp.com as soon as reasonably practicable after those reports and other information are electronically filed with or furnished to the SEC. See Where You Can Find More Information for an explanation of our reporting requirements as a foreign private issuer. Summary of Conflicts of Interest and Fiduciary Duties Our general partner and our directors have a legal duty to manage us in a manner beneficial to our unitholders, subject to the limitations described under Conflicts of Interest and Fiduciary Duties. This legal duty is commonly referred to as a fiduciary duty. Our directors also have fiduciary duties to manage us in a manner beneficial to us, our general partner and our limited 15 partners. Our executive officers are employed by GasLog or its applicable affiliate and have fiduciary duties to that entity and not to us. As a result of these relationships, conflicts of interest may arise between us and our unaffiliated limited partners on the one hand, and GasLog and its affiliates, including our general partner, on the other hand. The resolution of these conflicts may not be in the best interest of us or our unitholders. In particular:  certain of our directors and officers also serve as directors and officers of GasLog or its affiliates and as such have fiduciary duties to GasLog or its affiliates that may cause them to pursue business strategies that disproportionately benefit GasLog or its affiliates or which otherwise are not in the best interests of us or our unitholders;  our partnership agreement permits our general partner to make a number of decisions in its individual capacity, as opposed to in its capacity as our general partner, which entitles our general partner to consider only the interests and factors that it desires, and it has no duty or obligations to give any consideration to any interest of or factors affecting us, our affiliates or any unitholder; when acting in its individual capacity, our general partner may act without any fiduciary obligation to us or our unitholders whatsoever;  GasLog and its affiliates may compete with us, subject to the restrictions contained in the omnibus agreement, and could own and operate LNG carriers under charters of five full years or more that may compete with our vessels if the Partnership does not exercise its rights to acquire such vessels;  any agreement between us, on the one hand, and our general partner and its affiliates, on the other, will not grant to our unitholders, separate and apart from us, the right to enforce the obligations of our general partner and its affiliates in our favor;  borrowings by us and our affiliates do not constitute a breach of any duty owed by our general partner or our directors to our unitholders, including borrowings that have the purpose or effect of: (i)enabling our general partner or its affiliates to receive distributions on any subordinated units held by them or our incentive distribution rights or (ii)hastening the expiration of the subordination period;  GasLog, as the holder of our incentive distribution rights, has the right to reset the minimum quarterly distribution and the cash target distribution levels upon which the incentive distributions payable to GasLog are based without the approval of our unitholders or the conflicts committee of our board of directors at any time when there are not subordinated units outstanding and we have made cash distributions to the holders of our incentive distribution rights at the highest level of incentive distribution for each of the prior four consecutive fiscal quarters; in connection with such resetting and the corresponding relinquishment by GasLog of incentive distribution payments based on the cash target distribution levels prior to the reset, GasLog will be entitled to receive a number of newly issued common units and general partner units based on a predetermined formula described under Our Cash Distribution Policy and Restrictions on DistributionsGasLogs Right to Reset Incentive Distribution Levels; and  we have entered into agreements, and may enter into additional agreements, with GasLog and certain of its subsidiaries, relating to the purchase of additional vessels, the provision of certain services to us by GasLog, GasLog LNG Services and their affiliates and other matters. In the performance of their obligations under these agreements, GasLog and its subsidiaries, other than our general partner, are not held to a fiduciary duty standard of care to us, our general partner or our limited partners, but rather to the standard of care specified in these agreements. For a more detailed description of our management structure, see ManagementDirectors and Executive Officers and Certain Relationships and Related Party Transactions. Our general partner, which is wholly owned by GasLog, has the right to appoint three of five, or a majority of our directors. Our board of directors has a conflicts committee composed of directors who meet both New York Stock Exchange, or NYSE, and SEC independence 16 requirements and are not any of the following: (a)officers or employees of our general partner, (b)officers, directors or employees of any affiliate of our general partner (other than the Partnership and its subsidiaries) or (c)holders of any ownership interest in the general partner, its affiliates or the Partnership and its subsidiaries (other than (x)common units or (y)awards granted pursuant to any long-term incentive plan, equity compensation plan or similar plan of the Partnership or its subsidiaries). Our board of directors may, but is not obligated to, seek approval of the conflicts committee for resolutions of conflicts of interest that may arise as a result of the relationships between GasLog and its affiliates, on the one hand, and us and our unaffiliated limited partners, on the other. There can be no assurance that a conflict of interest will be resolved in favor of the Partnership. Our partnership agreement contains provisions that reduce the standards to which our general partner and our directors would otherwise be held under Marshall Islands law. For example, our partnership agreement limits the liability and reduces the fiduciary duties of our general partner and our directors to our unitholders. Our partnership agreement also restricts the remedies available to our unitholders. By purchasing a common unit, you are treated as having agreed to the modified standard of fiduciary duties and to certain actions that may be taken by our general partner, its affiliates or our directors, all as set forth in our partnership agreement. See Conflicts of Interest and Fiduciary Duties for a description of the fiduciary duties that would otherwise be imposed on our general partner, its affiliates and our directors under Marshall Islands law, the material modifications of those duties contained in our partnership agreement and certain legal rights and remedies available to our unitholders under Marshall Islands law. For a more detailed description of the conflicts of interest and fiduciary duties of our general partner and its affiliates, see Conflicts of Interest and Fiduciary Duties. For a description of our other relationships with our affiliates, see Certain Relationships and Related Party Transactions. 17 The Offering Common units offered to the public common units. common units if the underwriters exercise in full their option to purchase additional common units. Common units and subordinated units outstanding after this offering common units and 9,822,358 subordinated units, representing a % and % interest in us, respectively. common units and 9,822,358 subordinated units, representing a % and % interest in us, respectively, if the underwriters exercise in full their option to purchase additional common units. General partner units At the closing of this offering, we will receive $ from our general partner for general partner units to allow it to maintain its 2.0% general partner interest in us (or $ for general partner units if the underwriters exercise in full their option to purchase additional common units). The sale of general partner units is not part of this offering. Use of proceeds We intend to use the net proceeds from this offering and the sale of general partner units (approximately $ million, or $ if the underwriters exercise in full their option to purchase additional common units, in each case after deducting underwriting discounts and commissions and estimated offering expenses payable by us) to partially finance the Pending Vessel Acquisition and to prepay or refinance related indebtedness. In the event that the Pending Vessel Acquisition is not consummated, the net proceeds from this offering will be used for general partnership purposes. U.S. federal income tax considerations Although we are organized as a partnership, we have elected to be treated as a corporation solely for U.S. federal income tax purposes. Consequently, all or a portion of the distributions you receive from us will constitute dividends for such purposes. The remaining portion of such distributions will be treated first as a non-taxable return of capital to the extent of your tax basis in your common units and, thereafter, as capital gain. We estimate that if you hold the common units that you purchase in this offering through the period ending December 31, 2017, the distributions you receive, on a cumulative basis, will constitute dividends for U.S. federal income tax purposes will be approximately 60% of the total cash distributions you receive during that period. Please see Material U.S. Federal Income Tax ConsiderationsU.S. Federal Income Taxation of U.S. HoldersRatio of Dividend Income to Distributions for the basis of this estimate. Please also see Risk FactorsTax Risks for a discussion relating to the taxation of dividends. For a discussion of other material U.S. federal income tax consequences that may be relevant to prospective unitholders who are individual citizens or residents of the United States, see Material U.S. Federal Income Tax Considerations. 18 Non-U.S. tax considerations We have been organized under the laws of the Republic of the Marshall Islands. Our vessel-owning subsidiaries have been organized under the laws of Bermuda and we, GasLog LNG Services and our general partner are expected to be treated as managed and controlled in Monaco. For a discussion of material Marshall Islands income tax considerations that may be relevant to prospective unitholders and for a discussion of the risk that unitholders may assume and for the activities we undertake in various jurisdictions for taxation purposes, see Non-United States Tax Considerations and Risk FactorsTax Risks. Exchange listing Our common units are listed on the New York Stock Exchange under the symbol GLOP. Conflicts of Interest An affiliate of Citigroup Global Markets Inc. is a lender under the Citibank Facility and, accordingly, will receive a portion of the net proceeds of this offering. Because an affiliate of Citigroup Global Markets Inc. will receive more than 5% of the net proceeds in this offering, it will be deemed to have a conflict of interest under Rule 5121(f)(5) of the Financial Industry Regulatory Authority, Inc., or FINRA. Accordingly, this offering will be made in compliance with the applicable provisions of Rule 5121. Rule 5121 requires that a qualified independent underwriter, or QIU, participate in the preparation of this prospectus and exercise the usual standards of due diligence with respect thereto. has agreed to act as qualified independent underwriter for this offering and to undertake the legal responsibilities and liabilities of an underwriter under the Securities Act of 1933, as amended, or the Securities Act, specifically including those inherent in Section 11 of the Securities Act. will not receive any additional fees for serving as qualified independent underwriter in connection with this offering. We have agreed, subject to certain terms and conditions, to indemnify against certain liabilities incurred in connection with it acting as QIU in this offering, including liabilities under the Securities Act. See Use of Proceeds and Underwriting (Conflicts of Interest). 19 Summary Financial and Operating Data The following table presents, in each case for the periods and as of the dates indicated, summary historical financial and operating data. Our historical combined and consolidated financial statements were prepared on the basis that the acquisition of our initial fleet constituted a reorganization of companies under common control. The summary historical financial data as of and for the years ended December31, 2012 and 2013 has been derived from the audited combined and consolidated financial statements of GasLog Partners LP, and the summary historical financial data as of June30, 2014 and for the six month periods ended June30, 2013 and 2014 has been derived from the interim unaudited condensed combined and consolidated financial statements of GasLog Partners LP. The financial statements have been prepared in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or the IASB, which are included elsewhere in this prospectus. The Pending Vessel Acquisition will be accounted for as a reorganization of companies under common control. Beginning with the first quarter following the completion of the Pending Vessel Acquisition, the Partnerships historical results will be retroactively restated to reflect the historical results of the Methane Rita Andrea and Methane Jane Elizabeth during the periods they were owned by GasLog. The following financial data should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations, the historical combined and consolidated financial statements of GasLog Partners LP, the interim unaudited condensed combined and consolidated financial statements, and the notes thereto included elsewhere in this prospectus. The results of operations reflect operations of the GasLog Shanghai, the GasLog Santiago and the GasLog Sydne y, which commenced operations under their respective charters from January 2013, March 2013 and May 2013, respectively. Our results of operations, cash flows and financial conditions could differ from those that would have resulted if we operated autonomously or as an entity independent of GasLog in the periods prior to our IPO for which historical financial data is presented below, and such data may not be indicative of our future operating results or financial performance. 20 Year Ended December 31, Six Months Ended June 30, 2012 2013 2013 2014 (dollars in thousands) Statement of Profit or Loss: Revenues $  $ 64,143 $ 21,735 $ 41,717 Vessel operating costs  (13,097 ) (4,983 ) (7,946 ) Depreciation  (12,238 ) (4,129 ) (7,967 ) General and administrative expenses (30 ) (1,525 ) (661 ) (1,707 ) (Loss)/profit from operations (30 ) 37,283 11,962 24,097 Financial costs (1 ) (12,133 ) (4,117 ) (10,229 ) Financial income 110 32 16 9 (Loss)/gain on interest rate swaps (940 ) 1,036 2,747 (3,616 ) Total other expense (831 ) (11,065 ) (1,354 ) (13,836 ) (Loss)/profit for the year/period $ (861 ) $ 26,218 $ 10,608 $ 10,261 Earnings per unit for the period May 12, 2014 to June 30, 2014, Basic and Diluted: Common unit    0.21 Subordinated unit    0.18 General partner unit    0.19 As of December 31, As of June 30, 2012 2013 2014 (dollars in thousands) Statement of Financial Position Data: Cash and cash equivalents $ 2 $ 14,404 $ 52,570 Vessels  562,531 554,732 Vessels under construction 118,482   Total assets 128,765 581,770 613,762 Loanscurrent portion  22,075 17,697 Loansnon-current portion  363,917 278,917 Total equity 106,629 156,169 288,336 Year Ended December 31, Six Months Ended June 30, 2012 2013 2013 2014 (dollars in thousands) Cash Flow Data: Net cash (used in)/from operating activities $ (110 ) $ 32,159 $ 15,545 $ 12,779 Net cash from/(used in) investing activities 110 (454,263 ) (452,780 ) (1,491 ) Net cash from financing activities  436,506 448,754 26,878 Year Ended December 31, Six Months Ended June 30, Fleet Data: Number of LNG carriers at end of period  3 3 3 Average number of LNG carriers during period  2.3 1.6 3 Average age of LNG carriers (years)  0.76 0.26 1.26 Total calendar days for fleet  833 282 543 Total operating days for fleet  833 282 543 Year Ended December 31, Six Months Ended June 30, (dollars in thousands) Other Financial Data: EBITDA $ (30 ) $ 49,521 $ 16,091 $ 32,064 Adjusted EBITDA (42 ) 49,559 16,105 32,133 Capital expenditures: Payment for vessels under construction  452,792 452,792  21 (1) As disclosed in Note 1 to our audited combined and consolidated financial statements, the general partner interest, the common units and the subordinated units were issued to GasLog in exchange for the shares in GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd., which owned the three LNG vessels in our initial fleet, and to the other common unitholders in connection with the IPO on May 12, 2014. Earnings per unit is presented for the period in which the units were outstanding. (2) Represents vessels in our initial fleet less accumulated depreciation. See Note 3 to our audited combined and consolidated financial statements and Note 4 to our interim unaudited condensed combined and consolidated financial statements included elsewhere in this prospectus. (3) The operating days for our fleet is the total number of days in a given period that the vessels were in our possession less the total number of days off-hire. We define days off-hire as days lost to, among other things, operational deficiencies, drydocking for repairs, maintenance or inspection, equipment breakdowns, special surveys and vessel upgrades, delays due to accidents, crew strikes, certain vessel detentions or similar problems, our failure to maintain the vessel in compliance with its specifications and contractual standards or to provide the required crew, or periods of commercial waiting time during which we do not earn charter hire. (4) Non-GAAP Financial Measures EBITDA and Adjusted EBITDA. We define EBITDA as earnings before interest income and expense, gain/loss on interest rate swaps, depreciation and amortization and taxes. Adjusted EBITDA is defined as EBITDA before foreign exchange gains/(losses). EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as our lenders, to assess our operating performance and ability to generate cash for debt service and capital expenditures, as well as our compliance with the financial covenants and restrictions contained in our financing agreements. Adjusted EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as investors, to assess our operating performance and ability to generate cash for debt service and capital expenditures. We believe that adjusted EBITDA assists our management and investors by increasing the comparability of our performance from period to period. This increased comparability is achieved by excluding the potentially disparate effects between periods of interest, gain/loss on interest rate swaps, foreign exchange gains/(losses), depreciation and amortization and taxes, which items are affected by various and possibly changing financing methods, capital structure and historical cost basis and which items may significantly affect results of operations between periods. We believe that including adjusted EBITDA as an operating measure benefits investors in (a) selecting between investing in us and other investment alternatives and (b) monitoring our ongoing operational strength and cash generating ability in assessing whether to continue to hold common units. EBITDA and adjusted EBITDA have limitations as analytical tools and should not be considered alternatives to profit/(loss), profit/(loss) from operations, cash flow (used in)/from operating activities or any other measure of operating performance or liquidity presented in accordance with IFRS. Some of these limitations include the fact that they do not reflect (i) our cash expenditures or future requirements for capital expenditures or contractual commitments, (ii) changes in, or cash requirements for our working capital needs and (iii) the significant interest expense, or the cash requirements necessary to service interest or principal payments, on our debt. Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA and Adjusted EBITDA do not reflect any cash requirements for such replacements. They are not adjusted for all non-cash income or expense items that are reflected in our statements of cash flows and other companies in our industry may calculate these measures differently than we do, limiting their usefulness as a comparative measure. EBITDA and adjusted EBITDA exclude some, but not all, items that affect profit/(loss) and net cash from operating activities, and these measures may vary among other companies. Therefore, 22 EBITDA and adjusted EBITDA as presented below may not be comparable to similarly titled measures of other companies. The following tables reconcile EBITDA and adjusted EBITDA to profit/(loss) and net cash from operating activities, the most directly comparable IFRS financial measures, for the periods presented: Year Ended December 31, Six Months Ended June 30, 2012 2013 2013 2014 (dollars in thousands) Reconciliation to profit/(loss): (Loss)/profit $ (861 ) $ 26,218 $ 10,608 $ 10,261 Financial income (110 ) (32 ) (15 ) (9 ) Financial costs 1 12,133 4,116 10,229 Loss/(gain) on interest rate swaps 940 (1,036 ) (2,747 ) 3,616 Depreciation  12,238 4,129 7,967 EBITDA $ (30 ) $ 49,521 $ 16,091 $ 32,064 Foreign exchange (gains)/losses (12 ) 38 14 69 Adjusted EBITDA $ (42 ) 49,559 $ 16,105 $ 32,133 Year Ended December 31, Six Months Ended June 30, (dollars in thousands) Reconciliation to net cash from operating activities: Net cash (used in)/from operating activities $ (110 ) $ 32,159 $ 15,545 $ 14,793 Net increase in operating assets 960 1,543 1,780 791 Net increase in operating liabilities (408 ) (8,324 ) (1,953 ) (1,444 ) Net change in related parties (472 ) 13,646 (1,852 ) 10,280 Interest paid  9,223 2,237 6,418 Non-cash contributed services  (627 ) (421 )  Realized loss on interest rate swaps  1,901 755 1,226 EBITDA $ (30 ) $ 49,521 $ 16,091 $ 32,064 Foreign exchange (gains)/losses (12 ) 38 14 69 Adjusted EBITDA $ (42 ) $ 49,559 $ 16,105 $ 32,133 23 RISK FACTORS Limited partner interests are inherently different from the capital stock of a corporation, although many of the business risks to which we are subject are similar to those that would be faced by a corporation engaged in a similar business. You should carefully consider the following risk factors together with all of the other information included in this prospectus in evaluating an investment in our common units. If any of the following risks were actually to occur, our business, financial condition, results of operations and ability to make cash distributions to our unitholders could be materially adversely affected. In that case, we might not be able to make distributions on our common units, the trading price of our common units could decline and you could lose all or part of your investment. Risks Inherent in Our Business We may not have sufficient cash from operations following the establishment of cash reserves and payment of fees and expenses to enable us to pay the minimum quarterly distribution on our common units, subordinated units and general partner units. We may not have sufficient cash from operations to pay the minimum quarterly distribution of $0.375 per unit on our common units, subordinated units and general partner units. The amount of cash we can distribute on our units principally depends upon the amount of cash we generate from our operations, which may fluctuate from quarter to quarter based on the risks described in this section, including, among other things:  the rates we obtain from our charters;  the continued availability of natural gas production, liquefaction and regasification facilities;  the price and demand for natural gas;  the level of our operating costs, such as the cost of crews, vessel maintenance and insurance;  the number of off-hire days for our fleet and the timing of, and number of days required for, drydocking of vessels;  the supply of LNG carriers;  prevailing global and regional economic and political conditions;  changes in local income tax rates;  currency exchange rate fluctuations; and  the effect of governmental regulations and maritime self-regulatory organization standards on the conduct of our business. In addition, the actual amount of cash available for distribution will depend on other factors, including:  the level of capital expenditures we make, including for maintaining or replacing vessels and complying with regulations;  our debt service requirements, including fluctuations in interest rates, and restrictions on distributions contained in our debt instruments;  the level of debt we will incur to fund future acquisitions, including if we exercise our options to purchase any additional vessels from GasLog;  fluctuations in our working capital needs;  our ability to make, and the level of, working capital borrowings; and  the amount of any cash reserves, including reserves for future maintenance and replacement capital expenditures, working capital and other matters, established by our board of directors, which cash reserves are not subject to any specified maximum dollar amount. The amount of cash we generate from our operations may differ materially from our profit or loss for a specified period, which will be affected by non-cash items. As a result of this and the 24 other factors mentioned above, we may make cash distributions during periods when we record losses and may not make cash distributions during periods when we record net income. Our ability to grow and to meet our financial needs may be adversely affected by our cash distribution policy. Our cash distribution policy, which is consistent with our partnership agreement, requires us to distribute all of our available cash (as defined in our partnership agreement) each quarter. Accordingly, our growth may not be as fast as businesses that reinvest their available cash to expand ongoing operations. In determining the amount of cash available for distribution, our board of directors approves the amount of cash reserves to set aside, including reserves for future maintenance and replacement capital expenditures, working capital and other matters. We also rely upon external financing sources, including commercial borrowings, to fund our capital expenditures. Accordingly, to the extent we do not have sufficient cash reserves or are unable to obtain financing, our cash distribution policy may significantly impair our ability to meet our financial needs or to grow. We must make substantial capital expenditures to maintain and expand our fleet, which will reduce cash available for distribution. In addition, each quarter we are required to deduct estimated maintenance and replacement capital expenditures from operating surplus, which may result in less cash available to unitholders than if actual maintenance and replacement capital expenditures were deducted. We must make substantial capital expenditures to maintain and replace, over the long-term, the operating capacity of our fleet. We estimate that maintenance and replacement capital expenditures will average approximately $23.37 million per year, including potential costs related to replacing current vessels and the vessels to be acquired pursuant to the Pending Vessel Acquisition, at the end of their useful lives. Maintenance and replacement capital expenditures include capital expenditures associated with (i) the removal of a vessel from the water for inspection, maintenance and/or repair of submerged parts (or drydocking) and (ii) modifying an existing vessel or acquiring a new vessel, to the extent these expenditures are incurred to maintain or replace the operating capacity of our fleet. These expenditures could vary significantly from quarter to quarter and could increase as a result of changes in:  the cost of labor and materials;  customer requirements;  the size of our fleet;  the cost of replacement vessels;  length of charters;  governmental regulations and maritime self-regulatory organization standards relating to safety, security or the environment;  competitive standards; and  the age of our ships. Our partnership agreement requires our board of directors to deduct estimated, rather than actual, maintenance and replacement capital expenditures from operating surplus each quarter in an effort to reduce fluctuations in operating surplus (as defined in our partnership agreement). The amount of estimated maintenance and replacement capital expenditures deducted from operating surplus is subject to review and change by our conflicts committee at least once a year. In years when estimated maintenance and replacement capital expenditures are higher than actual maintenance and replacement capital expenditures, the amount of cash available for distribution to unitholders will be lower than if actual maintenance and replacement capital expenditures were deducted from operating surplus. If our board of directors underestimates the appropriate level of estimated maintenance and replacement capital expenditures, we may have less cash available for distribution in future periods when actual capital expenditures exceed our previous estimates. 25 If capital expenditures are financed through cash from operations or by issuing debt or equity securities, our ability to make cash distributions may be diminished, our financial leverage could increase or our unitholders may be diluted. Use of cash from operations to expand or maintain our fleet will reduce cash available for distribution to unitholders. Our ability to obtain bank financing or to access the capital markets for future offerings may be limited by our financial condition at the time of any such financing or offering, as well as by adverse market conditions resulting from, among other things, general economic conditions and contingencies and uncertainties that are beyond our control. Our failure to obtain the funds for future capital expenditures could have a material adverse effect on our business, financial condition, results of operations and ability to make cash distributions to our unitholders. Even if we are successful in obtaining necessary funds, the terms of such financings could limit our ability to pay cash distributions to unitholders. In addition, incurring additional debt may significantly increase our interest expense and financial leverage, and issuing additional equity securities may result in significant unitholder dilution and would increase the aggregate amount of cash required to maintain our current level of quarterly distributions to unitholders, both of which could have a material adverse effect on our ability to make cash distributions. Any limitation in the availability or operation of our ships could have a material adverse effect on our business, financial condition, results of operations and cash flows, which effect would be amplified by the small size of our initial fleet. Our initial fleet consists of three LNG carriers that are in operation. If any of our ships is unable to generate revenues for any significant period of time for any reason, including unexpected periods of off-hire or early charter termination (which could result from damage to our ships), our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders, could be materially and adversely affected. The impact of any limitation in the operation of our ships or any early charter termination would be amplified during the period prior to acquisition of additional vessels from GasLog, as a substantial portion of our cash flows and income are dependent on the revenues earned by the chartering of our three LNG carriers in operation. In addition, the costs of ship repairs are unpredictable and can be substantial. In the event of repair costs that are not covered by our insurance policies, we may have to pay for such repair costs, which would decrease our earnings and cash flows. Any charter termination could have a material adverse effect on our business, financial condition, results of operations and cash flows. Our charterers have the right to terminate a ships time charter in certain circumstances, such as:  loss of the ship or damage to it beyond repair;  if the ship is off-hire for any reason other than scheduled drydocking for a period exceeding 90 consecutive days, or for more than 90 days in any one-year period;  defaults by us in our obligations under the charter; or  the outbreak of war or hostilities involving two or more major nations, such as the United States or the Peoples Republic of China, that would materially and adversely affect the trading of the ship for a period of at least 30 days. A termination right under one ships time charter would not automatically give the charterer the right to terminate its other charter contracts with us. However, a charter termination could materially affect our relationship with the customer and our reputation in the LNG shipping industry, and in some circumstances the event giving rise to the termination right could potentially impact multiple charters. Accordingly, the existence of any right of termination could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. 26 If we lose a charter, we may be unable to obtain a new time charter on terms as favorable to us or with a charterer of comparable standing, particularly if we are seeking new time charters at a time when charter rates in the LNG industry are depressed. Consequently, we may have an increased exposure to the volatile spot market, which is highly competitive and subject to significant price fluctuations. In the event that we are unable to re-deploy a ship for which a charter has been terminated, we will not receive any revenues from that ship, and we may be required to pay expenses necessary to maintain the ship in proper operating condition. Due to our lack of diversification, adverse developments in the LNG transportation industry could adversely affect our business, particularly if such developments occur at a time when we are seeking a new charter. Due to our lack of diversification, an adverse development in the LNG transportation industry could have a significantly greater impact on our business, particularly if such developments occur at a time when our ships are not under charter or nearing the end of their charters, than if we maintained more diverse assets or lines of businesses. We will initially derive all of our revenues from a single customer and will depend on two customers for nearly all of our revenues after our expected acquisition of additional vessels from GasLog. The loss of either of these customers would result in a significant loss of revenues and could have a material adverse effect on our business, financial condition, results of operations and cash flows. We currently derive all of our revenues from one customer, BG Group. Following the completion of the Pending Vessel Acquisition and the expected acquisition of additional vessels from GasLog, BG Group will continue to be a key customer, as at least ten of the vessels which we have options to acquire from GasLog will be chartered to a subsidiary of BG Group. In addition, two of the vessels that we will have options to acquire from GasLog have been or will be chartered to a subsidiary of Shell. We could lose a customer or the benefits of our time charter arrangements for many different reasons including if the customer is unable or unwilling to make charter hire or other payments to us because of a deterioration in its financial condition, disagreements with us or otherwise. If any of these customers terminates its charters, chooses not to re-charter our ships after the initial charter terms or is unable to perform under its charters and we are not able to find replacement charters, we will suffer a loss of revenues that could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Our future performance depends on continued growth in LNG production and demand for LNG and LNG shipping. Our future performance, including our ability to profitably expand our fleet will depend on continued growth in LNG production and the demand for LNG and LNG shipping. A complete LNG project includes production, liquefaction, storage, regasification and distribution facilities, in addition to the marine transportation of LNG. Increased infrastructure investment has led to an expansion of LNG production capacity in recent years, but material delays in the construction of new liquefaction facilities could constrain the amount of LNG available for shipping, reducing ship utilization. The rate of growth of the LNG industry has fluctuated due to several factors, including the global economic crisis and continued economic uncertainty, fluctuations in the price of natural gas and other sources of energy, the continued acceleration in natural gas production from unconventional sources in regions such as North America and the highly complex and capital intensive nature of new or expanded LNG projects, including liquefaction projects. Continued growth in LNG production and demand for LNG and LNG shipping could be negatively affected by a number of factors, including:  increases in interest rates or other events that may affect the availability of sufficient financing for LNG projects on commercially reasonable terms; 27  increases in the cost of natural gas derived from LNG relative to the cost of natural gas generally;  increases in the production levels of low-cost natural gas in domestic natural gas consuming markets, which could further depress prices for natural gas in those markets and make LNG uneconomical;  increases in the production of natural gas in areas linked by pipelines to consuming areas, the extension of existing, or the development of new pipeline systems in markets we may serve, or the conversion of existing non-natural gas pipelines to natural gas pipelines in those markets;  decreases in the consumption of natural gas due to increases in its price, decreases in the price of alternative energy sources or other factors making consumption of natural gas less attractive;  any significant explosion, spill or other incident involving an LNG facility or carrier;  infrastructure constraints such as delays in the construction of liquefaction facilities, the inability of project owners or operators to obtain governmental approvals to construct or operate LNG facilities, as well as community or political action group resistance to new LNG infrastructure due to concerns about the environment, safety and terrorism;  labor or political unrest or military conflicts affecting existing or proposed areas of LNG production or regasification;  decreases in the price of LNG, which might decrease the expected returns relating to investments in LNG projects;  new taxes or regulations affecting LNG production or liquefaction that make LNG production less attractive; or  negative global or regional economic or political conditions, particularly in LNG consuming regions, which could reduce energy consumption or its growth. Reduced demand for LNG or LNG shipping, or any reduction or limitation in LNG production capacity, could have a material adverse effect on our ability to secure future time charters upon expiration or early termination of our current charter arrangements, for any ships for which we have not yet secured charters, or for any new ships we acquire beyond our contracted newbuildings, which could harm our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Demand for LNG shipping could be significantly affected by volatile natural gas prices and the overall demand for natural gas. Natural gas prices are volatile and are affected by numerous factors beyond our control, including but not limited to the following:  worldwide demand for natural gas;  the cost of exploration, development, production, transportation and distribution of natural gas;  expectations regarding future energy prices for both natural gas and other sources of energy;  the level of worldwide LNG production and exports;  government laws and regulations, including but not limited to environmental protection laws and regulations;  local and international political, economic and weather conditions;  political and military conflicts; and  the availability and cost of alternative energy sources, including alternate sources of natural gas in gas importing and consuming countries. 28 Natural gas prices have historically varied substantially between regions. This price disparity between producing and consuming regions supports demand for LNG shipping and any convergence of natural gas prices would adversely affect demand for LNG shipping. Fluctuations in overall LNG demand growth could adversely affect our ability to secure future time charters. Over the past three years, global LNG demand has continued to rise, but at a slower pace than previously predicted. Clarkson Research estimates that LNG trade decreased by 1.6% in 2012 primarily due to lower production as a result of planned and unplanned outages at various liquefaction sites and the weakness in the world economy. According to Clarkson Research, LNG trade improved marginally by only 0.5% in 2013. Continued economic uncertainty and the continued acceleration of unconventional natural gas production could have an adverse effect on our ability to secure future term charters. The Pending Vessel Acquisition and the New Credit Facility may not close as anticipated or they may close with adjusted terms. We plan to use the net proceeds of this offering to fund a portion of the purchase price of the Pending Vessel Acquisition. This offering is not conditioned on the closing of the Pending Vessel Acquisition. We cannot assure you that the Pending Vessel Acquisition will close on our expected timeframe, or at all, or close without adjustment of material terms. If we cannot complete the purchase of any of the ships for any reason, we will have the discretion to apply the proceeds of this offering for general corporate purposes, including the acquisition of other ships. We will not escrow the net proceeds from this offering and will not return the net proceeds of this offering if we do not complete the Pending Vessel Acquisition. Any delay in the expected timeframe, adjustment of the material terms or alternative use of proceeds may not generate as much cash flow as currently expected to be derived from the Pending Vessel Acquisition. On August 5, 2014, we entered into a commitment letter and a coordination letter with Citibank for the New Credit Facility to refinance the existing debt facilities for our initial fleet, as well as the debt facilities for the vessels to be acquired pursuant to the Pending Vessel Acquisition. We expect that the New Credit Facility will have financial and restrictive covenants that are consistent with our existing debt. The closing of the New Credit Facility is subject to conditions precedent, including the negotiation and execution of final documentation and final lender approvals. We expect the New Credit Facility to be entered into and funded at or shortly following the closing of the Pending Vessel Acquisition. The Pending Vessel Acquisition is not conditioned on the closing of the New Credit Facility. We cannot assure you that the New Credit Facility will close on our expected timeframe, or at all, or close without adjustment of material terms. If we cannot close the New Credit Facility, our existing credit facilities and the Citibank Facility will remain in place. We may have difficulty further expanding our fleet in the future. We may expand our fleet beyond the vessels we may acquire from GasLog by ordering additional newbuildings or by making selective acquisitions of high-quality secondhand ships to the extent that they are available. Our future growth will depend on numerous factors, some of which are beyond our control, including our ability to:  obtain consents from lenders and charterers with respect to the vessels that we may acquire from GasLog;  identify attractive ship acquisition opportunities and consummate such acquisitions;  obtain newbuilding contracts at acceptable prices;  obtain required equity and debt financing on acceptable terms;  secure charter arrangements on terms acceptable to our lenders;  expand our relationships with existing customers and establish new customer relationships; 29  recruit and retain additional suitably qualified and experienced seafarers and shore-based employees through GasLog pursuant to the services agreements we will enter into with GasLog;  continue to meet technical and safety performance standards;  manage joint ventures; and  manage the expansion of our operations to integrate the new ships into our fleet. During periods in which charter rates are high, ship values are generally high as well, and it may be difficult to consummate ship acquisitions or enter into shipbuilding contracts at favorable prices. In addition, any ship acquisition we complete may not be profitable at or after the time of acquisition and may not generate cash flows sufficient to justify the investment. We may not be successful in executing any future growth plans, and we cannot give any assurances that we will not incur significant expenses and losses in connection with such growth efforts. We may have difficulty obtaining consents that are necessary to acquire vessels with an existing charter or a financing agreement. Under the omnibus agreement, we will have certain options and other rights to acquire vessels with existing charters from GasLog. The omnibus agreement provides that our ability to consummate the acquisition of any such vessels from GasLog will be subject to obtaining any consents of governmental authorities and other non-affiliated third parties and to all agreements existing with respect to such vessel. In particular, with respect to GasLogs existing vessels, we would need the consent of the existing charterers and lenders. While GasLog will be obligated to use reasonable efforts to obtain any such consents, we cannot assure you that in any particular case the necessary consent will be obtained from the governmental entity, charterer, lender or other entity. Our future growth depends on our ability to expand relationships with existing customers, establish relationships with new customers and obtain new time charter contracts, for which we will face substantial competition from established companies with significant resources and potential new entrants. One of our principal objectives is to enter into additional long-term, fixed-rate charters. The process of obtaining charters for LNG carriers is highly competitive and generally involves an intensive screening procedure and competitive bids, which often extends for several months. We believe LNG carrier time charters are awarded based upon a variety of factors relating to the ship and the ship operator, including:  size, age, technical specifications and condition of the ship;  efficiency of ship operation;  LNG shipping experience and quality of ship operations;  shipping industry relationships and reputation for customer service;  technical ability and reputation for operation of highly specialized ships;  quality and experience of officers and crew;  safety record;  the ability to finance ships at competitive rates and financial stability generally;  relationships with shipyards and the ability to get suitable berths;  construction management experience, including the ability to obtain on-time delivery of new ships according to customer specifications; and  competitiveness of the bid in terms of overall price. We expect substantial competition for providing marine transportation services for potential LNG projects from a number of experienced companies, including other independent ship owners as well as state-sponsored entities and major energy companies that own and operate LNG carriers and 30 may compete with independent owners by using their fleets to carry LNG for third parties. Some of these competitors have significantly greater financial resources and larger fleets than do we or GasLog. A number of marine transportation companiesincluding companies with strong reputations and extensive resources and experiencehave entered the LNG transportation market in recent years, and there are other ship owners and managers who may also attempt to participate in the LNG market in the future. This increased competition may cause greater price competition for time charters. As a result of these factors, we may be unable to expand our relationships with existing customers or to obtain new customers on a profitable basis, if at all, which could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Hire rates for LNG carriers may fluctuate substantially. If rates are lower when we are seeking a new charter, our revenues and cash flows may decline. Our ability from time to time to charter or re-charter any ship at attractive rates will depend on, among other things, the prevailing economic conditions in the LNG industry. Hire rates for LNG carriers may fluctuate over time as a result of changes in the supply-demand balance relating to current and future ship capacity. This supply-demand relationship largely depends on a number of factors outside our control. The LNG charter market is connected to world natural gas prices and energy markets, which we cannot predict. A substantial or extended decline in demand for natural gas or LNG could adversely affect our ability to charter or re-charter our ships at acceptable rates or to acquire and profitably operate new ships. Hire rates for newbuildings are correlated with the price of newbuildings. Hire rates at a time when we may be seeking new charters may be lower than the hire rates at which our ships are currently chartered. If hire rates are lower when we are seeking a new charter, our revenues and cash flows, including cash available for distribution to unitholders, may decline, as we may only be able to enter into new charters at reduced or unprofitable rates or may not be able to re-charter our ship, or we may have to secure a charter in the spot market, where hire rates are more volatile. Prolonged periods of low charter hire rates or low ship utilization could also have a material adverse effect on the value of our assets. Ship values may fluctuate substantially, which could impact our compliance with the covenants in our loan agreements and, if the values are lower at a time when we are attempting to dispose of ships, could cause us to incur a loss. Values for ships can fluctuate substantially over time due to a number of different factors, including:  prevailing economic conditions in the natural gas and energy markets;  a substantial or extended decline in demand for LNG;  the level of worldwide LNG production and exports;  changes in the supply-demand balance of the global LNG carrier fleet;  changes in prevailing charter hire rates;  the physical condition of the ship;  the size, age and technical specifications of the ship;  demand for LNG carriers; and  the cost of retrofitting or modifying existing ships, as a result of technological advances in ship design or equipment, changes in applicable environmental or other regulations or standards, customer requirements or otherwise. If the market value of our ships declines, we may breach some of the covenants contained in our credit facilities. If we do breach such covenants and we are unable to remedy the relevant breach, our lenders could accelerate our indebtedness and seek to foreclose on the ships in our fleet securing those credit facilities. In addition, if a charter contract expires or is terminated by the customer, we may be unable to re-deploy the affected ships at attractive rates and, rather than 31 continue to incur costs to maintain and finance them, we may seek to dispose of them. Any foreclosure on our ships, or any disposal by us of a ship at a time when ship prices have fallen, could result in a loss and could materially and adversely affect our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Our ability to obtain additional debt financing for future acquisitions of ships or to refinance our existing debt may depend on the creditworthiness of our charterers and the terms of our future charters. Our ability to borrow against the ships in our existing fleet and any ships we may acquire in the future largely depends on the value of the ships, which in turn depends in part on charter hire rates and the ability of our charterers to comply with the terms of their charters. The actual or perceived credit quality of our charterers, and any defaults by them, may materially affect our ability to obtain the additional capital resources that we will require to purchase additional ships and to refinance our existing debt as balloon payments come due, or may significantly increase our costs of obtaining such capital. Our inability to obtain additional financing or committing to financing on unattractive terms could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distributions to our unitholders. Our future capital needs are uncertain and we may need to raise additional funds in the future. We believe that our existing cash and cash equivalents, including the funds raised in this offering, will be sufficient to meet our anticipated cash requirements for at least the next 12 months. However, we may need to raise additional capital to maintain, replace and expand the operating capacity of our fleet and fund our operations. Among other things, we hold options to acquire 12 LNG carriers from GasLog (including the vessels to be acquired pursuant to the Pending Vessel Acquisition) and we do not currently have financing sources in place to fund the acquisition of vessels other than those to be acquired pursuant to the Pending Vessel Acquisition. Our future funding requirements will depend on many factors, including the cost and timing of vessel acquisitions, and the cost of retrofitting or modifying existing ships as a result of technological advances in ship design or equipment, changes in applicable environmental or other regulations or standards, customer requirements or otherwise. We cannot assure you that we will be able to obtain additional funds on acceptable terms, or at all. If we raise additional funds by issuing equity or equity-linked securities, our unitholders may experience dilution or reduced distributions per unit. Debt financing, if available, may involve covenants restricting our operations or our ability to incur additional debt or pay distributions. Any debt or additional equity financing that we raise may contain terms that are not favorable to us or our unitholders. If we are unable to raise adequate funds, we may have to liquidate some or all of our assets, or delay, reduce the scope of or eliminate some or all of our fleet expansion plans. Any of these factors could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distributions to our unitholders. Fluctuations in exchange rates and interest rates could result in financial losses for us. Fluctuations in currency exchange rates and interest rates may have a material impact on our financial performance. We receive virtually all of our revenues in dollars, while some of our operating expenses, including employee costs and certain crew costs, are denominated in euros. As a result, we are exposed to foreign exchange risk. Although we monitor exchange rate fluctuations on a continuous basis, we do not currently hedge movements in currency exchange rates. As a result, there is a risk that currency fluctuations will have a negative effect on our cash flows and results of operations. In addition, we may be exposed to a market risk relating to fluctuations in interest rates to the extent our credit facilities bear interest costs at a floating rate based on a prevailing market interest rate. Significant increases in the interest rates could adversely affect our cash flows, results of operations and ability to service our debt. Although we use interest rate swaps from time to time to 32 reduce our exposure to interest rate risk, we hedge only a portion of our outstanding indebtedness. There is no assurance that our derivative contracts will provide adequate protection against adverse changes in interest rates or that our bank counterparties will be able to perform their obligations. The derivative contracts used to hedge our exposure to fluctuations in interest rates could result in reductions in our owners equity as well as charges against our profit. We enter into interest rate swaps from time to time for purposes of managing our exposure to fluctuations in interest rates applicable to floating rate indebtedness. As of June 30, 2014, we had three interest rate swaps in place with a notional amount of $221.44 million, none of which was designated as a cash flow hedging instrument. The changes in the fair value of the three derivative contracts that have not been designated as cash flow hedging instruments are recognized in our statement of profit or loss. Changes in the fair value of any derivative contracts that do not qualify for treatment as cash flow hedges for financial reporting purposes would affect, among other things, our profit and earnings per share and would affect compliance with the market value adjusted net worth covenants in our credit facilities. For future interest rate swaps that are designated as cash flow hedging instruments, the changes in the fair value of the contracts will be recognized in our statement of other comprehensive income as cash flow hedge gains or losses for the period, and could affect compliance with the market value adjusted net worth covenants in our credit facilities. There is no assurance that our derivative contracts will provide adequate protection against adverse changes in interest rates or that our bank counterparties will be able to perform their obligations. In addition, as a result of the implementation of new regulation of the swaps markets in the United States, the European Union and elsewhere over the next few years, the cost and availability of interest rate and currency hedges may increase or suitable hedges may not be available. Our earnings and business are subject to the credit risk associated with our contractual counterparties. We will enter into, among other things, time charters and other contracts with our customers, shipbuilding contracts and refund guarantees relating to newbuildings, credit facilities and commitment letters with banks, insurance contracts and interest rate swaps. Such agreements subject us to counterparty credit risk. The ability and willingness of each of our counterparties to perform its obligations under a contract with us will depend upon a number of factors that are beyond our control and may include, among other things, general economic conditions, the condition of the natural gas and LNG markets and charter hire rates. Should a counterparty fail to honor its obligations under agreements with us, we could sustain significant losses which in turn could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Our debt levels may limit our flexibility in obtaining additional financing, pursuing other business opportunities and paying distributions to unitholders. Upon completion of this offering and the Pending Vessel Acquisition, assuming we have not refinanced our existing debt and the Citibank Facility with funds from the New Credit Facility, we estimate that our consolidated debt will be approximately $ . Following this offering, we will continue to have the ability to incur additional debt, including by borrowing under our $30.0 million revolving credit facility with GasLog (or the sponsor credit facility). See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. Our level of debt could have important consequences to us, including the following:  our ability to obtain additional financing, if necessary, for working capital, capital expenditures, ship acquisitions or other purposes may be impaired or such financing may not be available on favorable terms; 33  we will need a substantial portion of our cash flow to make principal and interest payments on our debt, reducing the funds that would otherwise be available for operations, future business opportunities and distributions to unitholders;  our debt level may make us more vulnerable than our competitors with less debt to competitive pressures or a downturn in our industry or the economy generally;  our debt level may limit our flexibility in responding to changing business and economic conditions; and  if we are unable to satisfy the restrictions included in any of our financing agreements or are otherwise in default under any of those agreements, as a result of our debt levels or otherwise, we will not be able to make cash distributions to you, notwithstanding our stated cash distribution policy. Our ability to service our debt depends upon, among other things, our future financial and operating performance, which will be affected by prevailing economic conditions and financial, business, regulatory and other factors, some of which are beyond our control. If our operating results are not sufficient to service our current or future indebtedness, we will be forced to take actions such as reducing distributions, reducing or delaying our business activities, acquisitions, investments or capital expenditures, selling assets, restructuring or refinancing our debt, or seeking additional equity capital or bankruptcy protection. We may not be able to effect any of these remedies on satisfactory terms, or at all. Financing agreements containing operating and financial restrictions may restrict our business and financing activities. The operating and financial restrictions and covenants in our existing vessel financing agreements and any future financing agreements could adversely affect our ability to finance future operations or capital needs or to engage, expand or pursue our business activities. For example, the financing agreements may restrict the ability of us and our subsidiaries to:  incur or guarantee indebtedness;  change ownership or structure, including mergers, consolidations, liquidations and dissolutions;  make dividends or distributions;  make certain negative pledges and grant certain liens;  sell, transfer, assign or convey assets;  make certain investments; and  enter into a new line of business. In addition, such financing agreements may require us or, in the case of our financing agreements that are guaranteed by GasLog or its affiliates, GasLog or such affiliates to comply with certain financial ratios and tests, including, among others, maintaining a minimum liquidity, maintaining positive working capital, ensuring that EBITDA exceeds interest payable, any amounts payable for interest rate swap and debt installments calculated on a four quarter rolling average basis, maintaining a minimum collateral value, and maintaining a minimum book equity ratio. Our or GasLogs ability to comply with the restrictions and covenants, including financial ratios and tests, contained in such financing agreements is dependent on future performance and may be affected by events beyond our control, including prevailing economic, financial and industry conditions. If market or other economic conditions deteriorate, our or GasLogs ability to comply with these covenants may be impaired. In addition, we do not have direct control over GasLogs ability to comply with these covenants. Further, the lenders under our debt financing agreements could declare a default under our debt financing agreements that are guaranteed by GasLog if GasLog defaults on other debt agreements to which we are not a party. If we or GasLog are unable to comply with the restrictions and covenants in the agreements governing our indebtedness or in current or future debt financing agreements, there could be a default under the terms of those agreements. If a default occurs under these agreements, or if 34 GasLog is in default under any of its debt agreements lenders could terminate their commitments to lend and/or accelerate the outstanding loans and declare all amounts borrowed due and payable. We have pledged our vessels as security for our outstanding indebtedness. If our lenders were to foreclose on our vessels in the event of a default, this may adversely affect our ability to finance future operations or capital needs or to engage, expand or pursue our business activities. If any of these events occur, we cannot guarantee that our assets will be sufficient to repay in full all of our outstanding indebtedness, and we may be unable to find alternative financing. Even if we could obtain alternative financing, that financing might not be on terms that are favorable or acceptable. Any of these events would adversely affect our ability to make distributions to our unitholders and cause a decline in the market price of our common units. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. Restrictions in our debt agreements may prevent us or our subsidiaries from paying distributions. The payment of principal and interest on our debt reduces cash available for distribution to us and on our units. In addition, our and our subsidiaries financing agreements prohibit the payment of distributions upon the occurrence of the following events, among others:  failure to pay any principal, interest, fees, expenses or other amounts when due;  breach or lapse of any insurance with respect to vessels securing the facilities;  breach of certain financial covenants;  failure to observe any other agreement, security instrument, obligation or covenant beyond specified cure periods in certain cases;  default under other indebtedness;  bankruptcy or insolvency events;  failure of any representation or warranty to be correct;  a change of control, as defined in the applicable agreement; and  a material adverse change, as defined in the applicable agreement. Events of default under the sponsor credit facility include, among others, the following:  failure to pay any sum payable under the sponsor credit facility when due;  breach of certain covenants and obligations of the sponsor credit facility;  a material inaccuracy of any representation or warranty;  default under other indebtedness in excess of $10.0 million which results in the relevant creditor declaring such indebtedness prematurely due and payable;  a lien, arrest, distress or similar event is levied upon or against any substantial part of our assets which is not discharged or disputed in good faith within 10 business days after we become aware of such event;  a substantial part of our business or assets is destroyed, abandoned, seized, appropriated or forfeited for any reason;  bankruptcy or insolvency events;  suspension or cessation of our business;  GasLog Partners GP LLC ceases to be our general partner; and  an amendment to our limited partnership agreement that, in the reasonable opinion of the lender, is adverse to its interests in connection with the sponsor credit facility. Furthermore, we expect that our future financing agreements will contain similar provisions. For more information regarding these financing agreements, see Managements Discussion and Analysis of Financial Conditions and Results of OperationsLiquidity and Capital Resources. 35 The failure to consummate or integrate acquisitions, including the Pending Vessel Acquisition, in a timely and cost-effective manner could have an adverse effect on our financial condition and results of operations. Acquisitions that expand our fleet are an important component of our strategy. Under the omnibus agreement, have the right to purchase for fair market value any of the GasLog Seattle , the Solaris , the six vessels recently acquired from BG (including the two vessels to be acquired pursuant to the Pending Vessel Acquisition) and Hull Nos. 2072, 2073, 2102 and 2103 within 36 months after GasLog notifies our board of directors of their acceptances by their charterer (or, in the case of the GasLog Seattle and the six vessels recently acquired from BG Group, 36 months after the closing of the IPO). We will not be obligated to purchase any of these vessels at the applicable determined price, and, accordingly, we may not complete the purchase of any of such vessels. Furthermore, even if we are able to agree on a price with GasLog, there are no assurances that we will be able to obtain adequate financing on terms that are acceptable to us. We believe that other acquisition opportunities may arise from time to time, and any such acquisition could be significant. Any acquisition of a vessel or business may not be profitable at or after the time of acquisition and may not generate cash flow sufficient to justify the investment. In addition, our acquisition growth strategy exposes us to risks that may harm our business, financial condition, results of operations and ability to make cash distributions to our unitholders, including risks that we may:  fail to realize anticipated benefits, such as new customer relationships, cost-savings or cash flow enhancements;  be unable to attract, hire, train or retain qualified shore and seafaring personnel to manage and operate our growing business and fleet;  decrease our liquidity by using a significant portion of available cash or borrowing capacity to finance acquisitions;  significantly increase our interest expense or financial leverage if we incur additional debt to finance acquisitions;  incur or assume unanticipated liabilities, losses or costs associated with the business or vessels acquired; or  incur other significant charges, such as impairment of goodwill or other intangible assets, asset devaluation or restructuring charges. In addition, unlike newbuildings, existing vessels typically do not carry warranties as to their condition. While we generally inspect existing vessels prior to purchase, such an inspection would normally not provide us with as much knowledge of a vessels condition as we would possess if it had been built for us and operated by us during its life. Repairs and maintenance costs for existing vessels are difficult to predict and may be substantially higher than for vessels we have operated since they were built. These costs could decrease our cash flow and reduce our liquidity. Certain acquisition and investment opportunities may not result in the consummation of a transaction. In addition, we may not be able to obtain acceptable terms for the required financing for any such acquisition or investment that arises. We cannot predict the effect, if any, that any announcement or consummation of an acquisition would have on the trading price of our common units. Our future acquisitions could present a number of risks, including the risk of incorrect assumptions regarding the future results of acquired vessels or businesses or expected cost reductions or other synergies expected to be realized as a result of acquiring vessels or businesses, the risk of failing to successfully and timely integrate the operations or management of any acquired vessels or businesses and the risk of diverting managements attention from existing operations or other priorities. We may also be subject to additional costs related to compliance with various international laws in connection with such acquisition. If we fail to consummate and integrate our acquisitions in a timely and cost-effective manner, our business, financial condition, results of operations and cash available for distribution could be adversely affected. 36 We may experience operational problems with vessels that reduce revenue and increase costs. LNG carriers are complex and their operations are technically challenging. Marine transportation operations are subject to mechanical risks and problems. Operational problems may lead to loss of revenue or higher than anticipated operating expenses or require additional capital expenditures. Any of these results could harm our business, financial condition, results of operations and ability to make cash distributions to our unitholders. We depend on GasLog and certain of its subsidiaries to assist us in operating and expanding our businesses and competing in our markets. We and our operating subsidiaries have entered into various services agreements with GasLog and its subsidiaries, including GasLog LNG Services, pursuant to which GasLog and its subsidiaries will provide to us certain administrative, financial and other services and to our operating subsidiaries substantially all of their crew, technical management services (including vessel maintenance, periodic drydocking, cleaning and painting, performing work required by regulations and human resources and financial services) and other advisory and commercial management services, including the sourcing of new contracts and renewals of existing contracts. Our operational success and ability to execute our growth strategy depends significantly upon the satisfactory performance of these services by GasLog and its subsidiaries. Our business will be harmed if such subsidiaries fail to perform these services satisfactorily or if they stop providing these services to us or our operating subsidiaries. Our ability to compete for new charters and expand our customer relationships depends largely on our ability to leverage our relationship with GasLog and its reputation and relationships in the shipping industry. If GasLog suffers material damage to its reputation or relationships, it may harm the ability of us or our subsidiaries to:  renew existing charters upon their expiration;  obtain new charters;  successfully interact with shipyards;  obtain financing on commercially acceptable terms;  maintain access to capital under the sponsor credit facility; or  maintain satisfactory relationships with suppliers and other third parties. If our ability to do any of the things described above is impaired, it could have a material adverse effect on our business, financial condition, results of operations and ability to make cash distributions to our unitholders. The required drydocking of our ships could be more expensive and time consuming than we anticipate, which could adversely affect our results of operations and cash flows. Drydockings of our ships require significant capital expenditures and result in loss of revenue while our ships are off-hire. Any significant increase in either the number of off-hire days due to such drydockings or in the costs of any repairs carried out during the drydockings could have a material adverse effect on our profitability and our cash flows. We may not be able to accurately predict the time required to drydock any of our ships or any unanticipated problems that may arise. If more than one of our ships is required to be out of service at the same time, or if a ship is drydocked longer than expected or if the cost of repairs during the drydocking is greater than budgeted, our results of operations and our cash flows, including cash available for distribution to unitholders, could be adversely affected. The initial drydockings for the Methane Rita Andrea and the Methane Jane Elizabeth are expected to be carrried out by 2016. Delays in deliveries of newbuilding vessels could harm our operating results. The delivery of any newbuildings we may order could be delayed, which would delay our receipt of revenues under the charters or other contracts related to the vessels. In addition, under 37 some charters we may enter into that are related to a newbuilding, if our delivery of the newbuilding to our customer is delayed, we may be required to pay liquidated damages during the delay. For prolonged delays, the customer may terminate the charter and, in addition to the resulting loss of revenues, we may be responsible for additional, substantial liquidated damages. The completion and delivery of newbuildings could be delayed because of:  quality or engineering problems;  changes in governmental regulations or maritime self-regulatory organization standards;  work stoppages or other labor disturbances at the shipyard;  bankruptcy or other financial crisis of the shipbuilder;  a backlog of orders at the shipyard;  political or economic disturbances;  weather interference or a catastrophic event, such as a major earthquake or fire;  requests for changes to the original vessel specifications;  shortages of or delays in the receipt of necessary construction materials, such as steel;  the inability to finance the construction or conversion of the vessels; or  the inability to obtain requisite permits or approvals. If delivery of a vessel is materially delayed, it could adversely affect our results of operations and financial condition and our ability to make cash distributions. An oversupply of LNG carriers may lead to a reduction in the charter hire rates we are able to obtain when seeking charters in the future. Driven in part by an increase in LNG production capacity, the market supply of LNG carriers has been increasing as a result of the construction of new ships. According to Clarkson Research, during the period from the start of 1996 to the start of 2011, the global fleet of LNG carriers grew from 90 ships (9.4 million cbm) to 361 ships (51.7 million cbm), due to the construction and delivery of new LNG carriers. Although the global newbuilding order book dropped steeply in 2009 and 2010, orders for 156 newbuilding LNG carriers were placed in the period from the start of 2011 to the start of July 2014, compared to a total of just 11 newbuilding LNG carriers between 2008 and 2010. As of July 1, 2014, the LNG carrier order book totaled 124 ships with an aggregate capacity of 18.7 million cbm. At 33% of the fleet (in terms of carrying capacity), the current order book is notably smaller than the record highs recorded in mid-2006 when it was almost 100% of the existing fleet. Nevertheless, it is substantially larger than it was at the start of 2011 (6% of the existing fleet). We believe that this and any future expansion of the global LNG carrier fleet may have a negative impact on charter hire rates, ship utilization and ship values, which impact could be amplified if the expansion of LNG production capacity does not keep pace with fleet growth. If charter hire rates are lower when we are seeking new time charters, our revenues and cash flows, including cash available for distribution to unitholders, may decline. If an active short-term or spot LNG carrier charter market continues to develop, our revenues and cash flows may become more volatile and may decline following expiration or early termination of our current charter arrangements. Most shipping requirements for new LNG projects continue to be provided on a multi-year basis, though the level of spot voyages and short-term time charters of less than twelve months in duration has grown in the past few years. If an active short-term or spot charter market continues to develop, we may enter into short-term time charters upon expiration or early termination of our current charters, for any ships for which we have not secured charters, or for any ships we acquire from GasLog. As a result, our revenues and cash flows may become more volatile. In addition, an active short-term or spot charter market may require us to enter into charters based on changing market prices, as opposed to contracts based on fixed rates, which could result in a decrease in our 38 revenues and cash flows, including cash available for distribution to unitholders, if we enter into charters during periods when the market price for shipping LNG is depressed. Further technological advancements and other innovations affecting LNG carriers could reduce the charter hire rates we are able to obtain when seeking new employment, and this could adversely impact the value of our assets. The charter rates, asset value and operational life of an LNG carrier are determined by a number of factors, including the ships efficiency, operational flexibility and physical life. Efficiency includes speed and fuel economy. Flexibility includes the ability to enter harbors, utilize related docking facilities and pass through canals and straits. Physical life is related to the original design and construction, the ongoing maintenance and the impact of operational stresses on the asset. Ship and engine designs are continually evolving. At such time as newer designs are developed and accepted in the market, these newer vessels may be found to be more efficient or more flexible or have longer physical lives than ours. Competition from these more technologically advanced LNG carriers and the older technology of the steam-powered vessels to be acquired pursuant to the Pending Vessel Acquisition, could adversely affect our ability to charter or re-charter our ships and the charter hire rates we will be able to secure when we seek to charter or re-charter our ships, and could also reduce the resale value of our ships. This could adversely affect our revenues and cash flows, including cash available for distribution to unitholders. Risks associated with operating ocean-going ships could affect our business and reputation. The operation of ocean-going ships carries inherent risks. These risks include the possibility of:  marine disaster;  piracy;  environmental accidents;  adverse weather conditions;  grounding, fire, explosions and collisions;  cargo and property loss or damage;  business interruptions caused by mechanical failure, human error, war, terrorism, disease and quarantine, or political action in various countries; and  work stoppages or other labor problems with crew members serving on our ships. An accident involving any of our owned ships could result in any of the following:  death or injury to persons, loss of property or environmental damage;  delays in the delivery of cargo;  loss of revenues from termination of charter contracts;  governmental fines, penalties or restrictions on conducting business;  litigation with our employees, customers or third parties;  higher insurance rates; and  damage to our reputation and customer relationships generally. Any of these results could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Changes in global and regional economic conditions could adversely impact our business, financial condition, results of operations and cash flows. Weak global or regional economic conditions may negatively impact our business, financial condition, results of operations and cash flows in ways that we cannot predict. Our ability to expand our fleet will be dependent on our ability to obtain financing to fund the acquisition of additional 39 ships. In addition, uncertainty about current and future global economic conditions may cause our customers to defer projects in response to tighter credit, decreased capital availability and declining customer confidence, which may negatively impact the demand for our ships and services and could also result in defaults under our current charters. Global financial markets and economic conditions have been volatile in recent years and remain subject to significant vulnerabilities. In particular, despite recent measures taken by the European Union, concerns persist regarding the debt burden of certain Eurozone countries and their ability to meet future financial obligations and the overall stability of the euro. Furthermore, a tightening of the credit markets may further negatively impact our operations by affecting the solvency of our suppliers or customers, which could lead to disruptions in delivery of supplies such as equipment for conversions, cost increases for supplies, accelerated payments to suppliers, customer bad debts or reduced revenues. Similarly, such market conditions could affect lenders participating in our financing agreements, making them unable to fulfill their commitments and obligations to us. Any reductions in activity owing to such conditions or failure by our customers, suppliers or lenders to meet their contractual obligations to us could adversely affect our business, financial position, results of operation and ability to make cash distributions to our unitholders. Disruptions in world financial markets could limit our ability to obtain future debt financing or refinance existing debt. Global financial markets and economic conditions have been disrupted and volatile in recent years. Credit markets as well as the debt and equity capital markets were exceedingly distressed and at certain times in recent years it was difficult to obtain financing and the cost of any available financing increased significantly. If global financial markets and economic conditions significantly deteriorate in the future, we may experience difficulties obtaining financing commitments, including commitments to refinance our existing debt as substantial balloon payments come due under our credit facilities, in the future if lenders are unwilling to extend financing to us or unable to meet their funding obligations due to their own liquidity, capital or solvency issues. As a result, financing may not be available on acceptable terms or at all. If financing is not available when needed, or is available only on unfavorable terms, we may be unable to meet our future obligations as they come due. Our failure to obtain the funds for these capital expenditures could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. In the absence of available financing, we also may be unable to take advantage of further business opportunities or respond to competitive pressures. Compliance with safety and other requirements imposed by classification societies may be very costly and may adversely affect our business. The hull and machinery of every commercial LNG carrier must be classed by a classification society. The classification society certifies that the ship has been built and subsequently maintained in accordance with the applicable rules and regulations of that classification society. Moreover, every ship must comply with all applicable international conventions and the regulations of the ships flag state as verified by a classification society. Finally, each ship must successfully undergo periodic surveys, including annual, intermediate and special surveys performed under the classification societys rules. If any ship does not maintain its class, it will lose its insurance coverage and be unable to trade, and the ships owner will be in breach of relevant covenants under its financing arrangements. Failure to maintain the class of one or more of our ships could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. The LNG shipping industry is subject to substantial environmental and other regulations, which may significantly limit our operations or increase our expenses. Our operations are materially affected by extensive and changing international, national, state and local environmental laws, regulations, treaties, conventions and standards which are in force in 40 international waters, or in the jurisdictional waters of the countries in which our ships operate and in the countries in which our ships are registered. These requirements include those relating to equipping and operating ships, providing security and minimizing or addressing impacts on the environment from ship operations. We may incur substantial costs in complying with these requirements, including costs for ship modifications and changes in operating procedures. We also could incur substantial costs, including cleanup costs, civil and criminal penalties and sanctions, the suspension or termination of operations and third-party claims as a result of violations of, or liabilities under, such laws and regulations. In addition, these requirements can affect the resale value or useful lives of our ships, require a reduction in cargo capacity, necessitate ship modifications or operational changes or restrictions or lead to decreased availability of insurance coverage for environmental matters. They could further result in the denial of access to certain jurisdictional waters or ports or detention in certain ports. We are required to obtain governmental approvals and permits to operate our ships. Delays in obtaining such governmental approvals may increase our expenses, and the terms and conditions of such approvals could materially and adversely affect our operations. Additional laws and regulations may be adopted that could limit our ability to do business or increase our operating costs, which could materially and adversely affect our business. For example, new or amended legislation relating to ship recycling, sewage systems, emission control (including emissions of greenhouse gases) as well as ballast water treatment and ballast water handling may be adopted. The United States has recently enacted ballast water management system legislation and regulations that require more stringent controls of air and water emissions from ocean-going ships. Such legislation or regulations may require additional capital expenditures or operating expenses (such as increased costs for low-sulfur fuel) in order for us to maintain our ships compliance with international and/or national regulations. We also may become subject to additional laws and regulations if we enter new markets or trades. We also believe that the heightened environmental, quality and security concerns of insurance underwriters, regulators and charterers will generally lead to additional regulatory requirements, including enhanced risk assessment and security requirements, as well as greater inspection and safety requirements on all LNG carriers in the marine transportation market. These requirements are likely to add incremental costs to our operations, and the failure to comply with these requirements may affect the ability of our ships to obtain and, possibly, recover from, insurance or to obtain the required certificates for entry into the different ports where we operate. Some environmental laws and regulations, such as the U.S. Oil Pollution Act of 1990, or OPA, provide for potentially unlimited joint, several and/or strict liability for owners, operators and demise or bareboat charterers for oil pollution and related damages. OPA applies to discharges of any oil from a ship in U.S. waters, including discharges of fuel and lubricants from an LNG carrier, even if the ships do not carry oil as cargo. In addition, many states in the United States bordering a navigable waterway have enacted legislation providing for potentially unlimited strict liability without regard to fault for the discharge of pollutants within their waters. We also are subject to other laws and conventions outside the United States that provide for an owner or operator of LNG carriers to bear strict liability for pollution, such as the Convention on Limitation of Liability for Maritime Claims of 1976, or the London Convention. Some of these laws and conventions, including OPA and the London Convention, may include limitations on liability. However, the limitations may not be applicable in certain circumstances, such as where a spill is caused by a ship owners or operators intentional or reckless conduct. These limitations are also subject to periodic updates and may otherwise be amended in the future. Compliance with OPA and other environmental laws and regulations also may result in ship owners and operators incurring increased costs for additional maintenance and inspection requirements, the development of contingency arrangements for potential spills, obtaining mandated insurance coverage and meeting financial responsibility requirements. 41 Climate change and greenhouse gas restrictions may adversely impact our operations and markets. Due to concern over the risks of climate change, a number of countries and the International Maritime Organization, or IMO, have adopted, or are considering the adoption of, regulatory frameworks to reduce greenhouse gas emission from ships. These regulatory measures may include adoption of cap and trade regimes, carbon taxes, increased efficiency standards and incentives or mandates for renewable energy. Although emissions of greenhouse gases from international shipping currently are not subject to the Kyoto Protocol to the United Nations Framework Convention on Climate Change, or the Kyoto Protocol, a new treaty may be adopted in the future that includes additional restrictions on shipping emissions to those already adopted under the International Convention for the Prevention of Marine Pollution from Ships, or the MARPOL Convention. Compliance with future changes in laws and regulations relating to climate change could increase the costs of operating and maintaining our ships and could require us to install new emission controls, as well as acquire allowances, pay taxes related to our greenhouse gas emissions or administer and manage a greenhouse gas emissions program. Revenue generation and strategic growth opportunities may also be adversely affected. Adverse effects upon the oil and gas industry relating to climate change, including growing public concern about the environmental impact of climate change, may also have an effect on demand for our services. For example, increased regulation of greenhouse gases or other concerns relating to climate change may reduce the demand for oil and natural gas in the future or create greater incentives for use of alternative energy sources. Any long-term material adverse effect on the oil and gas industry could have significant financial and operational adverse impacts on our business that we cannot predict with certainty at this time. We operate our ships worldwide, which could expose us to political, governmental and economic instability that could harm our business. Because we operate our ships in the geographic areas where our customers do business, our operations may be affected by political, governmental and economic conditions in the countries where our ships operate or where they are registered. Any disruption caused by these factors could harm our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. In particular, our ships frequent LNG terminals in countries including Egypt, Equatorial Guinea and Trinidad, as well as transit through the Gulf of Aden and the Strait of Malacca. Economic, political and governmental conditions in these and other regions have from time to time resulted in military conflicts, terrorism, attacks on ships, mining of waterways, piracy and other efforts to disrupt shipping. Future hostilities or other political instability in the geographic regions where we operate or may operate could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. In addition, our business could also be harmed by tariffs, trade embargoes and other economic sanctions by the United States or other countries against countries in the Middle East, Southeast Asia or elsewhere as a result of terrorist attacks, hostilities or diplomatic or political pressures that limit trading activities with those countries. Our insurance may be insufficient to cover losses that may occur to our property or result from our operations. The operation of any ship includes risks such as mechanical failure, personal injury, collision, fire, contact with floating objects, property loss or damage, cargo loss or damage and business interruption due to a number of reasons, including political circumstances in foreign countries, hostilities and labor strikes. In addition, there is always an inherent possibility of a marine disaster, including explosion, spills and other environmental mishaps, and other liabilities arising from owning, operating or managing ships in international trade. Although we carry protection and indemnity, hull and machinery and loss of hire insurance covering our ships consistent with industry standards, we can give no assurance that we are adequately insured against all risks or that our insurers will pay a particular claim. We also may be unable to procure adequate insurance coverage at commercially reasonable rates in the future. Even 42 if our insurance coverage is adequate to cover our losses, we may not be able to obtain a timely replacement ship in the event of a loss of a ship. Any uninsured or underinsured loss could harm our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. In addition, some of our insurance coverage is maintained through mutual protection and indemnity associations, and as a member of such associations we may be required to make additional payments over and above budgeted premiums if member claims exceed association reserves. Terrorist attacks, international hostilities and piracy could adversely affect our business, financial condition, results of operations and cash flows. Terrorist attacks, piracy and the current conflicts in the Middle East, and other current and future conflicts, may adversely affect our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. The continuing hostilities in the Middle East may lead to additional acts of terrorism, further regional conflicts, other armed actions around the world and civil disturbance in the United States or elsewhere, which may contribute to further instability in the global financial markets. These uncertainties could also adversely affect our ability to obtain additional financing on terms acceptable to us, or at all. In the past, political conflicts have also resulted in attacks on ships, mining of waterways and other efforts to disrupt international shipping, particularly in the Arabian Gulf region. Acts of terrorism and piracy have also affected ships trading in regions such as the South China Sea and the Gulf of Aden. Since 2008, the frequency of piracy incidents against commercial shipping vessels has increased significantly, particularly in the Gulf of Aden and off the coast of Somalia. Any terrorist attacks targeted at ships may in the future negatively materially affect our business, financial condition, results of operations and cash flows and could directly impact our ships or our customers. We currently employ armed guards on board certain vessels operating in areas that may be prone to hijacking or terrorist attacks. The presence of armed guards may increase the risk of damage, injury or loss of life in connection with any attacks on our vessels, in addition to increasing crew costs. We may not be adequately insured to cover losses from acts of terrorism, piracy, regional conflicts and other armed actions, including losses relating to the employment of armed guards. LNG facilities, shipyards, ships, pipelines and gas fields could be targets of future terrorist attacks or piracy. Any such attacks could lead to, among other things, bodily injury or loss of life, as well as damage to the ships or other property, increased ship operating costs, including insurance costs, reductions in the supply of LNG and the inability to transport LNG to or from certain locations. Terrorist attacks, war or other events beyond our control that adversely affect the production, storage or transportation of LNG to be shipped by us could entitle our customers to terminate our charter contracts in certain circumstances, which would harm our cash flows and our business. Terrorist attacks, or the perception that LNG facilities and LNG carriers are potential terrorist targets, could materially and adversely affect expansion of LNG infrastructure and the continued supply of LNG. Concern that LNG facilities may be targeted for attack by terrorists has contributed significantly to local community and environmental group resistance to the construction of a number of LNG facilities, primarily in North America. If a terrorist incident involving an LNG facility or LNG carrier did occur, in addition to the possible effects identified in the previous paragraph, the incident may adversely affect the construction of additional LNG facilities and could lead to the temporary or permanent closing of various LNG facilities currently in operation. 43 GasLog may on our behalf be unable to attract and retain qualified, skilled employees or crew necessary to operate our business or may pay substantially increased costs for its employees and crew. Our success will depend in large part on GasLogs ability to attract, hire, train and retain highly skilled and qualified personnel. In crewing our vessels, we require technically skilled employees with specialized training who can perform physically demanding work. Competition to attract, hire, train and retain qualified crew members is intense, and crew manning costs continue to increase. If we are not able to increase our hire rates to compensate for any crew cost increases, our business, financial condition, results of operations and ability to make cash distributions to our unitholders may be adversely affected. Any inability we experience in the future to attract, hire, train and retain a sufficient number of qualified employees could impair our ability to manage, maintain and grow our business. In the future, the ships we own could be required to call on ports located in countries that are subject to restrictions imposed by the United States and other governments. The United States and other governments and their agencies impose sanctions and embargoes on certain countries and maintain lists of countries they consider to be state sponsors of terrorism. For example, in 2010, the United States enacted the Comprehensive Iran Sanctions Accountability and Divestment Act, or CISADA, which expanded the scope of the former Iran Sanctions Act. Among other things, CISADA expanded the application of the prohibitions imposed by the U.S. government to non-U.S. companies, such as us, and limits the ability of companies and persons to do business or trade with Iran when such activities relate to the investment, supply or export of refined petroleum or petroleum products, as well as LNG. In 2012, President Obama signed Executive Order 13608 which prohibits foreign persons from violating or attempting to violate, or causing a violation of any sanctions in effect against Iran or facilitating any deceptive transactions for or on behalf of any person subject to U.S. sanctions. The Secretary of the Treasury may prohibit any transactions or dealings, including any U.S. capital markets financing, involving any person found to be in violation of Executive Order 13608. Also in 2012, the U.S. enacted the Iran Threat Reduction and Syria Human Rights Act of 2012, or the ITRA, which created new sanctions and strengthened existing sanctions. Among other things, the ITRA intensifies existing sanctions regarding the provision of goods, services, infrastructure or technology to Irans petroleum or petrochemical sector. The ITRA also includes a provision requiring the President of the United States to impose five or more sanctions from Section 6(a) of the Iran Sanctions Act, as amended, on a person the President determines is a controlling beneficial owner of, or otherwise owns, operates, or controls or insures a vessel that was used to transport crude oil from Iran to another country and (1) if the person is a controlling beneficial owner of the vessel, the person had actual knowledge the vessel was so used or (2) if the person otherwise owns, operates, or controls, or insures the vessel, the person knew or should have known the vessel was so used. Such a person could be subject to a variety of sanctions, including exclusion from U.S. capital markets, exclusion from financial transactions subject to U.S. jurisdiction, and exclusion of such persons vessels from U.S. ports for up to two years. The ITRA also includes a requirement that issuers of securities must disclose to the SEC in their annual and quarterly reports filed after February 6, 2013 whether the issuer or any affiliate has knowingly engaged in certain sanctioned activities involving Iran during the timeframe covered by the report. Finally, in January 2013, the U.S. enacted the Iran Freedom and Counter-Proliferation Act of 2012 which expanded the scope of U.S. sanctions on any person that is part of Irans energy, shipping or shipbuilding sector and operators of ports in Iran, and imposes penalties on any person who facilitates or otherwise knowingly provides significant financial, material or other support to these entities. Although the ships we own have not called on ports in countries subject to sanctions or embargoes or in countries identified as state sponsors of terrorism, including Iran, North Korea and Syria, we cannot assure you that these ships will not call on ports in these countries in the future. While we intend to maintain compliance with all sanctions and embargoes applicable to us, U.S. and international sanctions and embargo laws and regulations do not necessarily apply to the same 44 countries or proscribe the same activities, which may make compliance difficult. Additionally, the scope of certain laws may be unclear, and these laws may be subject to changing interpretations and application and may be amended or strengthened from time to time, including by adding or removing countries from the proscribed lists. Violations of sanctions and embargo laws and regulations could result in fines or other penalties and could result in some investors deciding, or being required, to divest their investment, or not to invest, in us. Failure to comply with the U.S. Foreign Corrupt Practices Act and other anti-bribery legislation in other jurisdictions could result in fines, criminal penalties, contract terminations and an adverse effect on our business. We may operate in a number of countries through the world, including countries known to have a reputation for corruption. We are committed to doing business in accordance with applicable anti-corruption laws and have adopted a code of business conduct and ethics which is consistent and in full compliance with the U.S. Foreign Corrupt Practices Act of 1977, or the FCPA. We are subject, however, to the risk that we, our affiliated entities or our or their respective officers, directors, employees and agents may take actions determined to be in violation of such anti-corruption laws, including the FCPA. Any such violation could result in substantial fines, sanctions, civil and/or criminal penalties, curtailment of operations in certain jurisdictions, and might adversely affect our business, results of operations or financial condition. In addition, actual or alleged violations could damage our reputation and ability to do business. Furthermore, detecting, investigating, and resolving actual or alleged violations is expensive and can consume significant time and attention of our senior management. Reliability of suppliers may limit our ability to obtain supplies and services when needed. We rely, and will in the future rely, on a significant supply of consumables, spare parts and equipment to operate, maintain, repair and upgrade our fleet of ships. Delays in delivery or unavailability of supplies could result in off-hire days due to consequent delays in the repair and maintenance of our fleet. This would negatively impact our revenues and cash flows. Cost increases could also negatively impact our future operations, although the impact of significant cost increases may be mitigated to some extent with respect to the vessels that are employed under charter contracts with automatic periodic adjustment provisions or cost review provisions. Governments could requisition our ships during a period of war or emergency, resulting in loss of earnings. The government of a jurisdiction where one or more of our ships are registered could requisition for title or seize our ships. Requisition for title occurs when a government takes control of a ship and becomes its owner. Also, a government could requisition our ships for hire. Requisition for hire occurs when a government takes control of a ship and effectively becomes the charterer at dictated charter rates. Generally, requisitions occur during a period of war or emergency, although governments may elect to requisition ships in other circumstances. Although we would expect to be entitled to government compensation in the event of a requisition of one or more of our ships, the amount and timing of payments, if any, would be uncertain. A government requisition of one or more of our ships would result in off-hire days under our time charters and may cause us to breach covenants in certain of our credit facilities, and could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Maritime claimants could arrest our ships, which could interrupt our cash flows. Crew members, suppliers of goods and services to a ship, shippers or receivers of cargo and other parties may be entitled to a maritime lien against a ship for unsatisfied debts, claims or damages. In many jurisdictions, a maritime lienholder may enforce its lien by arresting a ship. The arrest or attachment of one or more of our ships which is not timely discharged could cause us to 45 default on a charter or breach covenants in certain of our credit facilities and, to the extent such arrest or attachment is not covered by our protection and indemnity insurance, could require us to pay large sums of money to have the arrest or attachment lifted. Any of these occurrences could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Additionally, in some jurisdictions, such as the Republic of South Africa, under the sister ship theory of liability, a claimant may arrest both the ship that is subject to the claimants maritime lien and any associated ship, which is any ship owned or controlled by the same owner. Claimants could try to assert sister ship liability against one ship in our fleet for claims relating to another of our ships. Because the Public Company Accounting Oversight Board is not currently permitted to inspect our former independent registered public accounting firm, you may not benefit from such inspections. Auditors of U.S. public companies are required by law to undergo periodic PCAOB inspections that assess their compliance with U.S. law and professional standards in connection with performance of audits of financial statements filed with the SEC. Certain European Union countries, including Greece, do not currently permit the PCAOB to conduct inspections of accounting firms established and operating in such European Union countries, even if they are part of major international firms. The PCAOB conducted inspections in Greece in 2008 and evaluated the performance of audits of SEC registrants and quality controls of Deloitte Hadjipavlou Sofianos & Cambanis S.A., our independent auditor at that time. Currently, however, the PCAOB is unable to conduct inspections in Greece until a cooperation agreement between the PCAOB and the Greek Accounting & Auditing Standards Oversight Board is reached. Accordingly, unlike for most U.S. public companies, should the PCAOB again wish to conduct an inspection, it is currently prevented from evaluating the performance of audits and quality control procedures of Deloitte Hadjipavlou Sofianos & Cambanis S.A., who served as our independent auditor until 2014, and, unlike shareholders of most U.S. public companies, our unitholders would be deprived of the possible benefits of such inspections. We are a holding company and we depend on the ability of our subsidiaries to distribute funds to us in order to satisfy our financial obligations and to make distributions to unitholders. We are a holding company. Our subsidiaries conduct all of our operations and own all of our operating assets, including our ships. We have no significant assets other than the equity interests in our subsidiaries. As a result, our ability to pay our obligations and to make distributions to unitholders depends entirely on our subsidiaries and their ability to distribute funds to us. The ability of a subsidiary to make these distributions could be affected by a claim or other action by a third party, including a creditor, or by the law of its jurisdiction of incorporation which regulates the payment of distributions. If we are unable to obtain funds from our subsidiaries, our board of directors may exercise its discretion not to make distributions to unitholders. We may be subject to litigation that could have an adverse effect on us. We may in the future be involved from time to time in litigation matters. These matters may include, among other things, contract disputes, personal injury claims, environmental claims or proceedings, toxic tort claims, employment matters and governmental claims for taxes or duties, as well as other litigation that arises in the ordinary course of our business. We cannot predict with certainty the outcome of any claim or other litigation matter. The ultimate outcome of any litigation matter and the potential costs associated with prosecuting or defending such lawsuits, including the diversion of managements attention to these matters, could have an adverse effect on us and, in the event of litigation that could reasonably be expected to have a material adverse effect on us, could lead to an event of default under certain of our credit facilities. 46 Risks Inherent in an Investment in Us GasLog and its affiliates may compete with us. Pursuant to the omnibus agreement between us and GasLog, GasLog and its controlled affiliates (other than us, our general partner and our subsidiaries) generally have agreed not to acquire, own, operate or charter certain LNG carriers operating under charters of five full years or more. The omnibus agreement, however, contains significant exceptions that may allow GasLog or any of its controlled affiliates to compete with us, which could harm our business. For example, these exceptions result in GasLog not being restricted from: acquiring, owning, operating or chartering Non-Five-Year Vessels; acquiring a non-controlling equity ownership, voting or profit participation interest in any company, business or pool of assets; acquiring, owning, operating or chartering a Five-Year Vessel that GasLog would otherwise be restricted from owning if we are not willing or able to acquire such vessel from GasLog within the periods set forth in the omnibus agreement; or owning or operating any Five-Year Vessel that GasLog owns on the closing date of the IPO and that was not part of our initial fleet as of such date. See Certain Relationships and Related Party TransactionsOmnibus AgreementNoncompetition for a detailed description of those exceptions and the definitions of Five-Year Vessel and Non-Five-Year Vessel. Unitholders have limited voting rights, and our partnership agreement restricts the voting rights of unitholders owning more than 4.9% of our common units. Unlike the holders of common stock in a corporation, holders of common units have only limited voting rights on matters affecting our business. We will hold a meeting of the limited partners every year to elect one or more members of our board of directors and to vote on any other matters that are properly brought before the meeting. Our general partner has appointed each of our five initial directors, three of whom meet the independence standards of the New York Stock Exchange and also qualify as independent of GasLog under our partnership agreement, so as to be eligible for membership on our conflicts committee. Our general partner has the right to appoint three of our directors. At our 2015 annual meeting, which will be the first annual meeting we will hold after the IPO, the common unitholders will elect two of our directors. The two directors elected by our common unitholders at our 2015 annual meeting will be divided into classes to be elected by our common unitholders annually on a staggered basis. If our general partner exercises its right to transfer the power to elect a majority of our directors to the common unitholders, an additional director will thereafter be elected by our common unitholders. That director would be added to the class that does not at such time have a director. Our general partner may exercise this right in order to permit us to claim, or continue to claim, an exemption from U.S. federal income tax under Section 883 of the Code. See BusinessTaxation of the Partnership. The majority of our directors are non-United States citizens or residents. Three of our directors meet the above independence standards. We expect that following our first annual meeting in 2015, each of the elected directors and one of the appointed directors will meet the independence standards established by the New York Stock Exchange, and that, at a minimum, each of the elected directors will also qualify as independent of GasLog under our partnership agreement so as to be eligible for membership on our conflicts committee. The partnership agreement also contains provisions limiting the ability of unitholders to call meetings or to acquire information about our operations, as well as other provisions limiting the unitholders ability to influence the manner or direction of management. Unitholders have no right to elect our general partner, and our general partner may not be removed except by a vote of the holders of at least 662
